EXHIBIT 10.18

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (this “Lease”) is made this 17 day of July, 2019, between
ARE-EAST JAMIE COURT, LLC, a Delaware limited liability company (“Landlord”),
and ATRECA, INC., a Delaware corporation (“Tenant”).

 

Building:

 

450 East Jamie Court, South San Francisco, California

 

 

 

Premises:

 

A Building consisting of approximately 74,788 rentable square feet, as
determined by Landlord, as shown on Exhibit A.

 

 

 

Project:

 

The real property on which the Building in which the Premises are located,
together with all improvements thereon and appurtenances thereto as described on
Exhibit B.

 

 

 

Base Rent:

 

$3.75 per rentable square foot of the Premises per month, subject to adjustment
pursuant to Section 4 hereof.

 

 

 

Rentable Area of Premises:  74,788 sq. ft.

 

 

 

Rentable Area of Building:  74,788 sq. ft.

 

 

 

Rentable Area of Project:  163,307 sq. ft.

 

 

 

Tenant’s Share of Operating Expenses of Building: 100%

 

 

 

Building’s Share of Project:  45.79%

 

Security Deposit:  None

 

Target Commencement Date:  August 1, 2019

 

 

 

Rent Adjustment Percentage:  3%

 

 

 

Base Term:

 

Beginning on the Commencement Date and ending on the earliest of (i) the date
that is 90 days after the date that the Tenant Improvements are Substantially
Completed (as such terms are defined in the 835 Industrial Lease), (ii) if the
Tenant Improvements have not been Substantially Completed (as such terms are
defined in the 835 Industrial Lease) by the Rent Commencement Date (as defined
in the 835 Industrial Lease) for any reason other than delays caused solely by
Affiliate, the date that is 90 days’ written notice from Landlord to Tenant, and
(iii) if the 835 Industrial Lease terminates prior to the Rent Commencement Date
(as defined in the 835 Industrial Lease) thereof, the date that is 90 days after
the termination of the 835 Lease.  Concurrently with the execution and delivery
of this Lease by the parties, Tenant and an affiliate of Landlord (“Affiliate”)
are entering into that lease agreement (“835 Industrial Lease”) pursuant to
which Tenant shall lease from Affiliate that certain to-be-constructed premises
consisting of approximately 99,557 rentable square feet located at 835
Industrial Road, San Carlos, California.

 

 

 

Permitted Use:

 

Research and development laboratory, related office and other related uses
consistent with the character of the Project and otherwise in compliance with
the provisions of Section 7 hereof.

 

Address for Rent Payment:

P.O Box 975383

Dallas, TX 75397-5383

 

[g131391lm01i001.jpg]

 

--------------------------------------------------------------------------------



 

Net Multi-Tenant Laboratory

 

450 E. Jamie/Atreca

 

 

 

Landlord’s Notice Address before September 1, 2019:

 

Landlord’s Notice Address on or after September 1, 2019:

385 E. Colorado Boulevard, Suite 299

 

26 North Euclid Avenue

Pasadena, CA 91101

 

Pasadena, CA 91101

Attention: Corporate Secretary

 

Attention: Corporate Secretary

 

 

 

Tenant’s Notice Address

 

Tenant’s Notice Address

Prior to the Commencement Date:

 

After the Commencement Date:

500 Saginaw Drive

 

450 East Jamie Court

Redwood City, CA 94063

 

South San Francisco, California 94080

Attention: CFO

 

CFO

 

 

 

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

 

 

 

x EXHIBIT A - PREMISES DESCRIPTION

 

x EXHIBIT B - DESCRIPTION OF PROJECT

x EXHIBIT C - LANDLORD'S WORK

 

x EXHIBIT D - COMMENCEMENT DATE

x EXHIBIT E - RULES AND REGULATIONS

 

x EXHIBIT F - TENANT’S PERSONAL PROPERTY

 

1.                                      Lease of Premises.  Upon and subject to
all of the terms and conditions hereof, Landlord hereby leases the Premises to
Tenant and Tenant hereby leases the Premises from Landlord.  The portions of the
Project which are for the non-exclusive use of tenants of the Project are
collectively referred to herein as the “Common Areas.”  Tenant shall have the
non-exclusive right during the Term to use the Common Areas along with others
having the right to use the Common Areas. Landlord reserves the right to modify
Common Areas, provided that such modifications do not materially adversely
affect Tenant’s use of the Premises for the Permitted Use. From and after the
Commencement Date through the expiration of the Term, Tenant shall have access
to the Building and the Premises 24 hours a day, 7 days a week, except in the
case of emergencies, as the result of Legal Requirements, the performance by
Landlord of any installation, maintenance or repairs, or any other temporary
interruptions, and otherwise subject to the terms of this Lease.

 

2.                                      Delivery; Acceptance of Premises;
Commencement Date.  Landlord shall use reasonable efforts to deliver the
Premises to Tenant on or before the Target Commencement Date (“Delivery” or
“Deliver”).  If Landlord fails to timely Deliver the Premises, Landlord shall
not be liable to Tenant for any loss or damage resulting therefrom, and this
Lease shall not be void or voidable except as provided herein.  If Landlord does
not Deliver the Premises within 120 days of the Target Commencement Date for any
reason other than Force Majeure delays, this Lease may be terminated by Tenant
by written notice to Landlord, and if so terminated by Tenant, (i) any prepaid
Base Rent shall be returned to Tenant, (ii) neither Landlord nor Tenant shall
have any further rights, duties or obligations under this Lease, except with
respect to provisions which expressly survive termination of this Lease. 
Notwithstanding anything to the contrary contained herein, if Tenant elects to
terminate this Lease pursuant to the immediately preceding sentence, Tenant
shall have the right to terminate the 835 Industrial Lease by delivery of
written notice to Landlord concurrent with Tenant’s delivery of written notice
to Landlord terminating this Lease.  Any such termination of the 835 Industrial
Lease shall be subject to the terms of Section 2 of the 835 Industrial Lease. 
If Tenant does not elect to void this Lease within 10 business days of the lapse
of such 120 day period, such right to void this Lease shall be waived and this
Lease shall remain in full force and effect.

 

Tenant acknowledges and agrees that following the Commencement Date, Landlord
may require access to portions of the Premises in order to complete Landlord’s
Work.  Landlord and its contractors and agents shall have the right to enter the
Premises to perform Landlord’s Work and Tenant shall cooperate with Landlord in
connection with the same.  Tenant acknowledges that Landlord’s performance of
Landlord’s Work may adversely affect Tenant’s use and occupancy of the
Premises.  Tenant waives all claims against Landlord or rent abatement in
connection with Landlord’s Work. As used herein, “Landlord’s Work” shall mean
the construction of private offices in the Premises pursuant to the plan
attached hereto as Exhibit C, which Landlord’s work shall be performed by
Landlord at Landlord’s cost.  Landlord shall use reasonable efforts to complete
Landlord’s Work within 30 days after the Commencement Date.

 

2

--------------------------------------------------------------------------------



 

The “Commencement Date” shall be the date that Landlord Delivers the Premises to
Tenant.  The “Rent Commencement Date” shall be the date that Landlord
substantially completes Landlord’s Work.  Upon request of Landlord, Tenant shall
execute and deliver a written acknowledgment of the Commencement Date and the
expiration date of the Term when such are established in the form of the
“Acknowledgement of Commencement Date” attached to this Lease as Exhibit D;
provided, however, Tenant’s failure to execute and deliver such acknowledgment
shall not affect Landlord’s rights hereunder.  The “Term” of this Lease shall be
the Base Term, as defined above on the first page of this Lease.

 

Except as otherwise set forth in this Lease:  (i) Tenant shall accept the
Premises in their “as-is” condition as of the Commencement Date; (ii) Landlord
shall have no obligation for any defects in the Premises; and (iii) Tenant’s
taking possession of the Premises shall be conclusive evidence that Tenant
accepts the Premises and that the Premises were in good condition at the time
possession was taken.  Any occupancy of the Premises by Tenant before the Rent
Commencement Date shall be subject to all of the terms and conditions of this
Lease, excluding the obligation to pay Base Rent and Operating Expenses.

 

For the period of 30 consecutive days after the Rent Commencement Date, Landlord
shall, at its sole cost and expense (which shall not constitute an Operating
Expense), be responsible for any repairs that are required to be made to the
Building or Building Systems (as defined in Section 13), unless Tenant or any
Tenant Party was responsible for the cause of such repair, in which case Tenant
shall pay the cost.

 

During the Term, Tenant shall have the right to use the furniture, fixtures and
equipment belonging to Landlord existing within the Premises on the Commencement
Date (“Landlord’s FF&E”).  Tenant shall have no right to remove any of
Landlord’s FF&E from the Premises and Landlord’s FF&E shall be returned to
Landlord at the expiration or earlier termination of the Term in substantially
the same condition as received by Tenant, except for ordinary wear and tear and
casualty.

 

Notwithstanding anything to the contrary contained in this Lease, Tenant and
Landlord acknowledge and agree that the effectiveness of this Lease shall be
subject to the following condition precedent (“Condition Precedent”) having been
satisfied:  Landlord shall have entered into a lease termination agreement with
respect to the entire Premises (“Termination Agreement”) with the existing
tenant of the Premises which Termination Agreement shall be on terms and
conditions acceptable to Landlord, in Landlord’s sole and absolute discretion. 
In the event that the Condition Precedent is not satisfied by July 1, 2019,
either Landlord or Tenant shall have the right to terminate this Lease upon
delivery of written notice to the other, which notice of termination must be
delivered by July 15, 2015. If neither party delivers notice to the other
terminating this Lease by July 15, 2015, this Lease shall remain in full force
in effect; provided, however, that if the Condition Precedent has not been
satisfied by July 31, 2019, this Lease shall automatically terminate. If this
Lease is terminated in connection with the failure of the Condition Precedent to
be satisfied, (i) any prepaid Base Rent shall be returned to Tenant,
(ii) neither Landlord nor Tenant shall have any further rights, duties or
obligations under this Lease, except with respect to provisions which expressly
survive termination of this Lease.  Landlord shall have no liability whatsoever
to Tenant relating to or arising from Landlord’s inability or failure to cause
the Condition Precedent to be satisfied.

 

Tenant agrees and acknowledges that, except as otherwise expressly provided in
this Lease, neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of all or any portion
of the Premises or the Project, and/or the suitability of the Premises or the
Project for the conduct of Tenant’s business, and Tenant waives any implied
warranty that the Premises or the Project are suitable for the Permitted Use. 
This Lease constitutes the complete agreement of Landlord and Tenant with
respect to the subject matter hereof and supersedes any and all prior
representations, inducements, promises, agreements, understandings and
negotiations which are not contained herein.  Landlord in executing this Lease
does so in reliance upon Tenant’s representations, warranties, acknowledgments
and agreements contained herein.

 

3

--------------------------------------------------------------------------------



 

3.                                      Rent.

 

(a)                                 Base Rent.  The first month’s Base Rent
shall be due and payable on delivery of an executed copy of this Lease to
Landlord.  Tenant shall pay to Landlord in advance, without demand, abatement,
deduction or set-off, monthly installments of Base Rent on or before the first
day of each calendar month during the Term hereof after the Rent Commencement
Date, in lawful money of the United States of America, at the office of Landlord
for payment of Rent set forth above, or to such other person or at such other
place as Landlord may from time to time designate in writing.  Payments of Base
Rent for any fractional calendar month shall be prorated.  The obligation of
Tenant to pay Base Rent and other sums to Landlord and the obligations of
Landlord under this Lease are independent obligations.  Tenant shall have no
right at any time to abate, reduce, or set-off any Rent (as defined in
Section 5) due hereunder except for any abatement as may be expressly provided
in this Lease.

 

(b)                                 Additional Rent.  In addition to Base Rent,
Tenant agrees to pay to Landlord as additional rent (“Additional Rent”): 
(i) commencing on the Rent Commencement Date, Tenant’s Share of “Operating
Expenses” (as defined in Section 5), and (ii) any and all other amounts Tenant
assumes or agrees to pay under the provisions of this Lease, including, without
limitation, any and all other sums that may become due by reason of any default
of Tenant or failure to comply with the agreements, terms, covenants and
conditions of this Lease to be performed by Tenant, after any applicable notice
and cure period.

 

4.                                      Base Rent Adjustments.  Base Rent shall
be increased on each annual anniversary of the first day of the first full month
during the Term of this Lease (each an “Adjustment Date”) by multiplying the
Base Rent payable immediately before such Adjustment Date by the Rent Adjustment
Percentage and adding the resulting amount to the Base Rent payable immediately
before such Adjustment Date.  Base Rent, as so adjusted, shall thereafter be due
as provided herein.  Base Rent adjustments for any fractional calendar month
shall be prorated.

 

5.                                      Operating Expense Payments.  Landlord
shall deliver to Tenant a written estimate of Operating Expenses for each
calendar year during the Term (the “Annual Estimate”), which may be revised by
Landlord from time to time (but not more than once every 6 months during the
Term) during such calendar year.  Commencing on the Rent Commencement Date and
continuing thereafter on the first day of each month of the Term, Tenant shall
pay Landlord an amount equal to 1/12th of Tenant’s Share of the Annual
Estimate.  Payments for any fractional calendar month shall be prorated.

 

The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year during the Term by
Landlord with respect to the Project (including, without duplication, (v) Taxes
(as defined in Section 9), (w) capital repairs, improvements and replacements
amortized over the lesser of 10 years or the useful life of such capital items
(except for capital repairs, replacements and improvements to the roof, which
shall be amortized over 15 years), adjusted to reflect Building operations 24
hours per day, 7 days per week and 365 days per year (provided that those
Operating Expenses incurred or accrued by Landlord with respect to any capital
repairs, replacements or improvements which are for the intended purpose of
promoting sustainability (for example, without limitation, by reducing energy
usage at the Project) (a “Capital Sustainability Expenditure”) may be amortized
over a shorter period, at Landlord’s discretion, to the extent the cost of a
Capital Sustainability Expenditure is offset by a reduction in Operating
Expenses), (x) the cost (including, without limitation, any subsidies which
Landlord may provide in connection with the common area amenities (the “Common
Area Amenities”)) of the Common Area Amenities now or hereafter located at the
Project, (y) costs related to any parking structure or parking areas serving the
Project and costs for transportation services (including costs associated with
Landlord’s operation of or participation in a shuttle service), and (z) and the
costs of Landlord’s third party property manager or, if there is no third party
property manager, administration rent in the amount of 3% of Base Rent),
excluding only:

 

(a)                                 the original construction costs of the
Project and renovation prior to the date of this Lease and costs of correcting
defects in such original construction or renovation;

 

4

--------------------------------------------------------------------------------



 

(b)                                 capital expenditures for expansion of the
Project;

 

(c)                                  interest, principal payments of Mortgage
(as defined in Section 27) debts of Landlord, financing costs and amortization
of funds borrowed by Landlord, whether secured or unsecured, whether secured or
unsecured and all payments of base rent (but not taxes or operating expenses)
under any ground lease or other underlying lease of all or any portion of the
Project;

 

(d)                                 depreciation of the Project (except for
capital improvements, the cost of which are  includable in Operating Expenses);

 

(e)                                  advertising, legal and space planning
expenses and leasing commissions and other costs and expenses incurred in
procuring and leasing space to tenants for the Project, including any leasing
office maintained in the Project, free rent and construction allowances for
tenants;

 

(f)                                   legal and other expenses incurred in the
negotiation or enforcement of leases;

 

(g)                                  completing, fixturing, improving,
renovating, painting, redecorating or other work, which Landlord pays for or
performs for other tenants within their premises, and costs of correcting
defects in such work;

 

(h)                                 costs to be reimbursed by other tenants of
the Project or Taxes to be paid directly by Tenant or other tenants of the
Project, whether or not actually paid;

 

(i)                                     salaries, wages, benefits and other
compensation paid to officers and employees of Landlord who are not assigned in
whole or in part to the operation, management, maintenance or repair of the
Project;

 

(j)                                    general organizational, administrative
and overhead costs relating to maintaining Landlord’s existence, either as a
corporation, partnership, or other entity, including general corporate, legal
and accounting expenses;

 

(k)                                 costs (including attorneys’ fees and costs
of settlement, judgments and payments in lieu thereof) incurred in connection
with disputes with tenants, other occupants, or prospective tenants, and costs
and expenses, including legal fees, incurred in connection with negotiations or
disputes with employees, consultants, management agents, leasing agents,
purchasers or mortgagees of the Building;

 

(l)                                     costs incurred by Landlord due to the
violation by Landlord, its employees, agents or contractors or any tenant of the
terms and conditions of any lease of space in the Project or any Legal
Requirement (as defined in Section 7);

 

(m)                             penalties, fines or interest incurred as a
result of Landlord’s inability or failure  to make payment of Taxes and/or to
file any tax or informational returns when due, or from Landlord’s failure to
make any payment of Taxes required to be made by Landlord hereunder before
delinquency;

 

(n)                                 overhead and profit increment paid to
Landlord or to subsidiaries or affiliates of Landlord for goods and/or services
in or to the Project to the extent the same exceeds the costs of such goods
and/or services rendered by unaffiliated third parties on a competitive basis;

 

(o)                                 costs of Landlord’s charitable or political
contributions, or of fine art maintained at the Project;

 

(p)                                 costs in connection with services (including
electricity), items or other benefits of a type which are not standard for the
Project and which are not available to Tenant without specific charges therefor,
but which are provided to another tenant or occupant of the Project, whether or
not such other tenant or occupant is specifically charged therefor by Landlord;

 

5

--------------------------------------------------------------------------------



 

(q)                                 costs incurred in the sale or refinancing of
the Project;

 

(r)                                    net income taxes of Landlord or the owner
of any interest in the Project, franchise, capital stock, gift, estate or
inheritance taxes or any federal, state or local documentary taxes imposed
against the Project or any portion thereof or interest therein;

 

(s)                                   any costs incurred to remove, study, test
or remediate Hazardous Materials in or about the Building or the Project for
which Tenant is not responsible under this Lease;

 

(t)                                    any expenses otherwise includable within
Operating Expenses to the extent actually reimbursed by insurance policies
required to be maintained by Landlord in accordance with Section 17; and

 

(u)                                 any expenses otherwise includable within
Operating Expenses to the extent actually reimbursed by persons other than
tenants of the Project under leases for space in the Project

 

Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable detail:  (a) the total and Tenant’s
Share of actual Operating Expenses for the previous calendar year, and (b) the
total of Tenant’s payments in respect of Operating Expenses for such year.  If
Tenant’s Share of actual Operating Expenses for such year exceeds Tenant’s
payments of Operating Expenses for such year, the excess shall be due and
payable by Tenant as Rent within 30 days after delivery of such Annual Statement
to Tenant.  If Tenant’s payments of Operating Expenses for such year exceed
Tenant’s Share of actual Operating Expenses for such year Landlord shall pay the
excess to Tenant within 30 days after delivery of such Annual Statement, except
that after the expiration, or earlier termination of the Term or if Tenant is
delinquent in its obligation to pay Rent, Landlord shall pay the excess to
Tenant after deducting all other amounts due Landlord.  Landlord’s and Tenant’s
obligations to pay any overpayments or deficiencies due pursuant to this
paragraph shall survive the expiration or earlier termination of this Lease.

 

The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 90 days after Tenant’s receipt thereof, shall contest any item therein by
giving written notice to Landlord, specifying each item contested and the reason
therefor.  If, during such 90 day period, Tenant reasonably and in good faith
questions or contests the accuracy of Landlord’s statement of Tenant’s Share of
Operating Expenses, Landlord will provide Tenant with access to Landlord’s books
and records relating to the operation of the Project and such information as
Landlord reasonably determines to be responsive to Tenant’s questions (the
“Expense Information”).  If after Tenant’s review of such Expense Information,
Landlord and Tenant cannot agree upon the amount of Tenant’s Share of Operating
Expenses, then Tenant shall have the right to have a regionally or nationally
recognized independent public accounting firm selected by Tenant and approved by
Landlord (which approval shall not be unreasonably withheld or delayed), working
pursuant to a fee arrangement other than a contingent fee (at Tenant’s sole cost
and expense), audit and/or review the Expense Information for the year in
question (the “Independent Review”).  The results of any such Independent Review
shall be binding on Landlord and Tenant.  If the Independent Review shows that
the payments actually made by Tenant with respect to Operating Expenses for the
calendar year in question exceeded Tenant’s Share of Operating Expenses for such
calendar year, Landlord shall at Landlord’s option either (i) credit the excess
amount to the next succeeding installments of estimated Operating Expenses or
(ii) pay the excess to Tenant within 30 days after delivery of such statement,
except that after the expiration or earlier termination of this Lease or if
Tenant is delinquent in its obligation to pay Rent, Landlord shall pay the
excess to Tenant after deducting all other amounts due Landlord.  If the
Independent Review shows that Tenant’s payments with respect to Operating
Expenses for such calendar year were less than Tenant’s Share of Operating
Expenses for the calendar year, Tenant shall pay the deficiency to Landlord
within 30 days after delivery of such statement.  If the Independent Review
shows that Tenant has overpaid with respect to Operating Expenses by more than
5% then Landlord shall reimburse Tenant for all costs incurred by Tenant for the
Independent Review.  Operating Expenses for the calendar years in which Tenant’s
obligation to share therein begins and ends shall be prorated.  Notwithstanding
anything set forth herein to the contrary, if the Building is not at least 95%
occupied on average during any year of

 

6

--------------------------------------------------------------------------------



 

the Term, Tenant’s Share of Operating Expenses for such year shall be computed
as though the Building had been 95% occupied on average during such year.

 

“Tenant’s Share” shall be the percentage set forth on the first page of this
Lease as Tenant’s Share as reasonably adjusted by Landlord for changes in the
physical size of the Premises or the Project occurring thereafter.  Landlord may
equitably increase Tenant’s Share for any item of expense or cost reimbursable
by Tenant that relates to a repair, replacement, or service that benefits only
the Premises or only a portion of the Project that includes the Premises or that
varies with occupancy or use.  Base Rent, Tenant’s Share of Operating Expenses
and all other amounts payable by Tenant to Landlord hereunder are collectively
referred to herein as “Rent.”

 

6.                                      Intentionally Omitted.

 

7.                                      Use.  The Premises shall be used solely
for the Permitted Use set forth in the basic lease provisions on page 1 of this
Lease, and in compliance with all laws, orders, judgments, ordinances,
regulations, codes, directives, permits, licenses, covenants and restrictions
now or hereafter applicable to the Premises, and to the use and occupancy
thereof, including, without limitation, the Americans With Disabilities Act, 42
U.S.C. § 12101, et seq. (together with the regulations promulgated pursuant
thereto, “ADA”) (collectively, “Legal Requirements” and each, a “Legal
Requirement”).  Tenant shall, upon 5 days’ written notice from Landlord,
discontinue any use of the Premises which is declared by any Governmental
Authority (as defined in Section 9) having jurisdiction to be a violation of a
Legal Requirement.  Tenant will not use or permit the Premises to be used for
any purpose or in any manner that would void Tenant’s or Landlord’s insurance,
increase the insurance risk, or cause the disallowance of any sprinkler or other
credits.  Tenant shall not permit any part of the Premises to be used as a
“place of public accommodation”, as defined in the ADA or any similar legal
requirement.  Tenant shall reimburse Landlord promptly upon demand for any
additional premium charged for any such insurance policy by reason of Tenant’s
failure to comply with the provisions of this Section or otherwise caused by
Tenant’s use and/or occupancy of the Premises.  Tenant will use the Premises in
a careful, safe and proper manner and will not commit or permit waste, overload
the floor or structure of the Premises, subject the Premises to use that would
damage the Premises or obstruct or interfere with the rights of Landlord or
other tenants or occupants of the Project, including conducting or giving notice
of any auction, liquidation, or going out of business sale on the Premises, or
using or allowing the Premises to be used for any unlawful purpose.  Tenant
shall cause any equipment or machinery to be installed in the Premises so as to
reasonably prevent sounds or vibrations from the Premises from extending into
Common Areas, or other space in the Project.  Tenant shall not place any
machinery or equipment which would overload the floor in or upon the Premises or
transport or move such items through the Common Areas of the Project or in the
Project elevators without the prior written consent of Landlord, which consent
shall not be unreasonably withheld.  Tenant shall not, without the prior written
consent of Landlord, use the Premises in any manner which will require
ventilation, air exchange, heating, gas, steam, electricity or water beyond the
existing capacity of the Project as proportionately allocated to the Premises
based upon Tenant’s Share as usually furnished for the Permitted Use.

 

Landlord shall be responsible for the compliance of the Common Areas of the
Project with Legal Requirements as of the Commencement Date. Following the
Commencement Date, Landlord shall, as an Operating Expense (to the extent such
Legal Requirement is generally applicable to similar buildings in the area in
which the Project is located) and at Tenant’s expense (to the extent such Legal
Requirement is triggered by reason of Tenant’s, as compared to other tenants of
the Project, specific use of the Premises or Tenant’s Alterations) make any
alterations or modifications to the Common Areas or the exterior of the Building
that are required by Legal Requirements. Except as provided in the two
immediately preceding sentence, Tenant, at its sole expense, shall make any
alterations or modifications to the interior or the exterior of the Premises or
the Project that are required by Legal Requirements (including, without
limitation, compliance of the Premises with the ADA) related to Tenant’s use or
occupancy of the Premises.  Notwithstanding any other provision herein to the
contrary, Tenant shall be responsible for any and all demands, claims,
liabilities, losses, costs, expenses, actions, causes of action, damages or
judgments, and all reasonable expenses incurred in investigating or resisting
the same (including, without limitation, reasonable attorneys’ fees, charges and
disbursements and costs of suit) (collectively, “Claims”) arising out of or in
connection with Legal Requirements related to Tenant’s use or occupancy of the
Premises or

 

7

--------------------------------------------------------------------------------



 

Tenant’s Alterations, and Tenant shall indemnify, defend, hold and save Landlord
harmless from and against any and all Claims arising out of or in connection
with any failure of the Premises to comply with any Legal Requirement related to
Tenant’s use or occupancy of the Premises or Tenant’s Alterations.

 

8.                                      Holding Over.  If, with Landlord’s
express written consent, Tenant retains possession of the Premises after the
termination of the Term, (i) unless otherwise agreed in such written consent,
such possession shall be subject to immediate termination by Landlord at any
time, (ii) all of the other terms and provisions of this Lease (including,
without limitation, the adjustment of Base Rent pursuant to Section 4 hereof)
shall remain in full force and effect (excluding any expansion or renewal option
or other similar right or option) during such holdover period, (iii) Tenant
shall continue to pay Base Rent in the amount payable upon the date of the
expiration or earlier termination of this Lease or such other amount as Landlord
and Tenant may agree in such written consent (provided, however, the foregoing
shall not obligate either party to agree to or negotiate any such amount), and
(iv) all other payments shall continue under the terms of this Lease.  If Tenant
remains in possession of the Premises after the expiration or earlier
termination of the Term without the express written consent of Landlord,
(A) Tenant shall become a tenant at sufferance upon the terms of this Lease
except that the monthly rental shall be equal to 150% of Rent in effect during
the last 30 days of the Term, and (B) Tenant shall be responsible for all
damages suffered by Landlord resulting from or occasioned by Tenant’s holding
over, including consequential damages; provided, however, that if Tenant
delivers a written inquiry to Landlord within 30 days prior to the expiration or
earlier termination of the Term, Landlord will notify Tenant whether the
potential exists for consequential damages.  No holding over by Tenant, whether
with or without consent of Landlord, shall operate to extend this Lease except
as otherwise expressly provided, and this Section 8 shall not be construed as
consent for Tenant to retain possession of the Premises.  Acceptance by Landlord
of Rent after the expiration of the Term or earlier termination of this Lease
shall not result in a renewal or reinstatement of this Lease.

 

9.                                      Taxes.  Landlord shall pay, as part of
Operating Expenses, all taxes, levies, fees, assessments and governmental
charges of any kind, existing as of the Commencement Date or thereafter enacted
(collectively referred to as “Taxes”), imposed by any federal, state, regional,
municipal, local or other governmental authority or agency, including, without
limitation, quasi-public agencies (collectively, “Governmental Authority”)
during the Term, including, without limitation, all Taxes:  (i) imposed on or
measured by or based, in whole or in part, on rent payable to (or gross receipts
received by) Landlord under this Lease and/or from the rental by Landlord of the
Project or any portion thereof, or (ii) based on the square footage, assessed
value or other measure or evaluation of any kind of the Premises or the Project,
or (iii) assessed or imposed by or on the operation or maintenance of any
portion of the Premises or the Project, including parking, or (iv) assessed or
imposed by, or at the direction of, or resulting from Legal Requirements, or
interpretations thereof, promulgated by any Governmental Authority, or
(v) imposed as a license or other fee, charge, tax, or assessment on Landlord’s
business or occupation of leasing space in the Project.  Landlord may contest by
appropriate legal proceedings the amount, validity, or application of any Taxes
or liens securing Taxes.  Taxes shall not include any net income taxes imposed
on Landlord except to the extent such net income taxes are in substitution for
any Taxes payable hereunder.  If any such Tax is levied or assessed directly
against Tenant, then Tenant shall be responsible for and shall pay the same at
such times and in such manner as the taxing authority shall require.  Tenant
shall pay, prior to delinquency, any and all Taxes levied or assessed against
any personal property or trade fixtures placed by Tenant in the Premises,
whether levied or assessed against Landlord or Tenant.  If any Taxes on Tenant’s
personal property or trade fixtures are levied against Landlord or Landlord’s
property, or if the assessed valuation of the Project is increased by a value
attributable to improvements in or alterations to the Premises, whether owned by
Landlord or Tenant and whether or not affixed to the real property so as to
become a part thereof, higher than the base valuation on which Landlord from
time-to-time allocates Taxes to all tenants in the Project, Landlord shall have
the right, but not the obligation, to pay such Taxes.  Landlord’s determination
of any excess assessed valuation shall be binding and conclusive, absent
manifest error.  The amount of any such payment by Landlord shall constitute
Additional Rent due from Tenant to Landlord immediately upon demand.

 

10.                               Parking.  Subject to all applicable Legal
Requirements, Force Majeure, a Taking (as defined in Section 19 below) and the
exercise by Landlord of its rights hereunder, Tenant shall have the right, in
common with other tenants of the Project pro rata in accordance with the
rentable area of the Premises and the rentable areas of the Project occupied by
such other tenants, to park in those areas

 

8

--------------------------------------------------------------------------------



 

designated for non-reserved parking, subject in each case to Landlord’s
rules and regulations.  Landlord may allocate parking spaces among Tenant and
other tenants in the Project pro rata as described above if Landlord determines
that such parking facilities are becoming crowded.  Landlord shall not be
responsible for enforcing Tenant’s parking rights against any third parties,
including other tenants of the Project.

 

11.                               Utilities, Services.  Landlord shall provide,
subject to the terms of this Section 11, water, electricity, heat, light, power,
sewer, and other utilities (including gas and fire sprinklers to the extent the
Project is plumbed for such services), and, with respect to the Common Areas,
refuse and trash collection and janitorial services (collectively,
“Utilities”).  Landlord shall pay, as Operating Expenses or subject to Tenant’s
reimbursement obligation, for all Utilities used on the Premises, all
maintenance charges for Utilities, and any storm sewer charges or other similar
charges for Utilities imposed by any Governmental Authority or Utility provider,
and any taxes, penalties, surcharges or similar charges thereon.  Tenant shall
pay directly to the Utility provider, prior to delinquency, any separately
metered Utilities and services which may be furnished to Tenant or the Premises
during the Term.  Tenant shall pay, as part of Operating Expenses, its share of
all charges for jointly metered Utilities based upon consumption, as reasonably
determined by Landlord.  No interruption or failure of Utilities, from any cause
whatsoever other than Landlord’s willful misconduct, shall result in eviction or
constructive eviction of Tenant, termination of this Lease or, except as
otherwise set forth in the immediately following paragraph, the abatement of
Rent.  Tenant agrees to limit use of water and sewer with respect to Common
Areas to normal restroom use. Tenant shall retain third parties reasonably
acceptable to Landlord to provide janitorial services and trash collection
services to the Premises and Tenant shall pay such third parties directly for
such janitorial and trash collection services.

 

Notwithstanding anything to the contrary set forth herein, if (i) a stoppage of
an Essential Service (as defined below) to the Premises shall occur and such
stoppage is due solely to the gross negligence or willful misconduct of Landlord
and not due in any part to any act or omission on the part of Tenant or any
Tenant Party or any matter beyond Landlord’s reasonable control (any such
stoppage of an Essential Service being hereinafter referred to as a “Service
Interruption”), and (ii) such Service Interruption continues for more than 5
consecutive business days after Landlord shall have received written notice
thereof from Tenant, and (iii) as a result of such Service Interruption, the
conduct of Tenant’s normal operations in the Premises are materially and
adversely affected, then there shall be an abatement of one day’s Base Rent for
each day during which such Service Interruption continues after such 5 business
day period; provided, however, that if any part of the Premises is reasonably
useable for Tenant’s normal business operations or if Tenant conducts all or any
part of its operations in any portion of the Premises notwithstanding such
Service Interruption, then the amount of each daily abatement of Base Rent shall
only be proportionate to the nature and extent of the interruption of Tenant’s
normal operations or ability to use the Premises.  The rights granted to Tenant
under this paragraph shall be Tenant’s sole and exclusive remedy resulting from
a failure of Landlord to provide services, and Landlord shall not otherwise be
liable for any loss or damage suffered or sustained by Tenant resulting from any
failure or cessation of services.  For purposes hereof, the term “Essential
Services” shall mean the following services:  HVAC service, water, sewer and
electricity, but in each case only to the extent that Landlord has an obligation
to provide same to Tenant under this Lease.

 

Landlord’s sole obligation for either providing emergency generators or
providing emergency back-up power to Tenant shall be: (i) to provide emergency
generators with not less than the capacity of the emergency generators located
in the Building as of the Commencement Date, and (ii) to contract with a third
party to maintain the emergency generators as per the manufacturer’s standard
maintenance guidelines.  Except as otherwise provided in the immediately
preceding sentence, Landlord shall have no obligation to provide Tenant with
operational emergency generators or back-up power or to supervise, oversee or
confirm that the third party maintaining the emergency generators is maintaining
the generators as per the manufacturer’s standard guidelines or otherwise. 
Notwithstanding anything to the contrary contained herein, Landlord shall, at
least once per quarter as part of the maintenance of the Building, run the
emergency generator for a period reasonably determined by Landlord for the
purpose of determining whether it operates when started.  Landlord shall, upon
written request from Tenant (not more frequently than once per calendar year),
make available for Tenant’s inspection the maintenance contract and maintenance
records for the emergency generators for the 12 month period immediately
preceding Landlord’s receipt of Tenant’s written request.  During any period of
replacement, repair or maintenance of

 

9

--------------------------------------------------------------------------------



 

the emergency generators when the emergency generators are not operational,
including any delays thereto due to the inability to obtain parts or replacement
equipment, Landlord shall have no obligation to provide Tenant with an
alternative back-up generator or generators or alternative sources of back-up
power.  Tenant expressly acknowledges and agrees that Landlord does not guaranty
that such emergency generators will be operational at all times or that
emergency power will be available to the Premises when needed.  During any
period where the emergency generators are not operational, Landlord shall
reasonably cooperate with Tenant to provide Tenant with a reasonably acceptable
location at the Project for Tenant to place its own emergency generator.

 

Tenant agrees to provide Landlord with access to Tenant’s water and/or energy
usage data on a monthly basis, either by providing Tenant’s applicable utility
login credentials to Landlord’s Measurabl online portal, or by another delivery
method reasonably agreed to by Landlord and Tenant.  The costs and expenses
incurred by Landlord in connection with receiving and analyzing such water
and/or energy usage data (including, without limitation, as may be required
pursuant to applicable Legal Requirements) shall be included as part of
Operating Expenses.

 

12.                               Alterations and Tenant’s Property.  Any
alterations, additions, or improvements made to the Premises by or on behalf of
Tenant, including additional locks or bolts of any kind or nature upon any doors
or windows in the Premises, but excluding installation, removal or realignment
of furniture systems (other than removal of furniture systems owned or paid for
by Landlord) not involving any modifications to the structure or connections
(other than by ordinary plugs or jacks) to Building Systems (as defined in
Section 13) (“Alterations”) shall be subject to Landlord’s prior written
consent, which may be given or withheld in Landlord’s sole discretion if any
such Alteration affects the structure or Building Systems and shall not be
otherwise unreasonably withheld. Tenant may construct nonstructural, cosmetics
Alterations in the Premises without Landlord’s prior approval if the aggregate
cost of all such work in any 12 month period does not exceed $50,000.00 (a
“Notice-Only Alteration”), provided Tenant notifies Landlord in writing of such
intended Notice-Only Alteration, and such notice shall be accompanied by plans,
specifications, work contracts and such other information concerning the nature
and cost of the Notice-Only Alteration as may be reasonably requested by
Landlord, which notice and accompanying materials shall be delivered to Landlord
not less than 15 business days in advance of any proposed construction.  If
Landlord approves any Alterations, Landlord may impose such conditions on Tenant
in connection with the commencement, performance and completion of such
Alterations as Landlord may deem appropriate in Landlord’s reasonable
discretion.  Any request for approval shall be in writing, delivered not less
than 15 business days in advance of any proposed construction, and accompanied
by plans, specifications, bid proposals, work contracts and such other
information concerning the nature and cost of the alterations as may be
reasonably requested by Landlord, including the identities and mailing addresses
of all persons performing work or supplying materials.  Landlord’s right to
review plans and specifications and to monitor construction shall be solely for
its own benefit, and Landlord shall have no duty to ensure that such plans and
specifications or construction comply with applicable Legal Requirements. 
Tenant shall cause, at its sole cost and expense, all Alterations to comply with
insurance requirements and with Legal Requirements and shall implement at its
sole cost and expense any alteration or modification required by Legal
Requirements as a result of any Alterations.  Tenant shall pay to Landlord, as
Additional Rent, on demand, an amount equal to the actual, reasonable
out-of-pocket costs incurred by Landlord with respect to each Alteration. 
Before Tenant begins any Alteration, Landlord may post on and about the Premises
notices of non-responsibility pursuant to applicable law.  Tenant shall
reimburse Landlord for, and indemnify and hold Landlord harmless from, any
expense incurred by Landlord by reason of faulty work done by Tenant or its
contractors, delays caused by such work, or inadequate cleanup.

 

In connection with any Alteration in excess of $50,000, Tenant shall furnish
security or make other arrangements satisfactory to Landlord to assure payment
for the completion of such Alterations work free and clear of liens, and, with
respect to all Alterations, shall provide (and cause each contractor or
subcontractor to provide) certificates of insurance for workers’ compensation
and other coverage in amounts and from an insurance company satisfactory to
Landlord protecting Landlord against liability for personal injury or property
damage during construction.  Upon completion of any Alterations, Tenant shall
deliver to Landlord:  (i) sworn statements setting forth the names of all
contractors and subcontractors who did the work and final lien waivers from all
such contractors and subcontractors; and (ii) “as built” plans for any such
Alteration.

 

10

--------------------------------------------------------------------------------



 

Except for Removable Installations (as hereinafter defined), all Installations
(as hereinafter defined) shall be and shall remain the property of Landlord
during the Term and following the expiration or earlier termination of the Term,
shall not be removed by Tenant at any time during the Term, and shall remain
upon and be surrendered with the Premises as a part thereof.  Notwithstanding
the foregoing, Landlord may, at the time its approval of any such Installation
is requested, or at the time it receives notice of a Notice-Only Alteration,
notify Tenant that Landlord requires that Tenant remove such Installation upon
the expiration or earlier termination of the Term, in which event Tenant shall
remove such Installation in accordance with the immediately succeeding
sentence.  Upon the expiration or earlier termination of the Term, Tenant shall
remove (i) all wires, cables or similar equipment which Tenant has installed in
the Premises or in the risers or plenums of the Building, (ii) any Installations
for which Landlord has given Tenant notice of removal in accordance with the
immediately preceding sentence, and (iii) all of Tenant’s Property (as
hereinafter defined), and Tenant shall restore and repair any damage caused by
or occasioned as a result of such removal, including, without limitation,
capping off all such connections behind the walls of the Premises and repairing
any holes.  During any restoration period beyond the expiration or earlier
termination of the Term, Tenant shall pay Rent to Landlord as provided herein as
if said space were otherwise occupied by Tenant.

 

Subject to the provisions of this paragraph, during the Term, Landlord waives
any statutory landlord’s lien and any attachment for Rent on Tenant’s Property
and on any Alteration of Tenant that is not required to be surrendered to
Landlord at the expiration or sooner termination of the Term of this Lease
(collectively, “Personalty”) that Landlord may have or may hereafter acquire.
Landlord acknowledges and agrees that Tenant’s Personalty may be leased from an
equipment lessor or encumbered by Tenant’s lender (collectively, “Equipment
Lessor”) and that Tenant may execute and enter into an equipment lease or
security agreement with respect to such Personalty (“Equipment Lease”).  If and
to the extent required by any Equipment Lease or Equipment Lessor, Landlord
shall execute and deliver to the Equipment Lessor a written consent, waiver
and/or acknowledgment which is in form and content reasonably acceptable to
Landlord (“Lien Waiver”) in which Landlord (i) acknowledges and agrees that,
during the Term, the Personalty which is the subject of the Equipment Lease and
described with specificity on an exhibit to the Lien Waiver constitutes the
personal property of Tenant (unless contrary to the provisions of this Lease),
and shall not be considered to be part of the Premises, regardless of whether or
by what means they become attached thereto, (ii) agrees that, during the Term,
it shall not claim any interest in such Personalty, and (iii) agrees that
Equipment Lessor may enter the Premises for the purpose of removing such
Personalty, but only if, in such consent such Equipment Lessor agrees to repair
any damage resulting from such removal and to indemnify and hold harmless
Landlord from and against any claim or other loss that results from such entry
and, agrees, within 3 business days after the expiration or termination of the
Term to pay all Rent that would accrue under the Lease if it had not terminated
or expired for the period from the expiration or termination of such Lease until
5 business days after such Equipment Lessor relinquishes its right rights to
enter into the Premises; provided, further, such Equipment Lessor’s right to
enter the Premises shall in any event expire 30 days after the expiration or
termination of the Lease in which case the Equipment Lessor and Tenant shall
agree that the Personalty shall be deemed abandoned. Such Lien Waiver documents
also may contain such other reasonable and customary provisions that are
reasonably acceptable to Landlord.  Landlord shall be entitled to be paid as
administrative rent a fee of $1,000 per occurrence for its time and effort in
preparing and negotiating each Lien Waiver.

 

For purposes of this Lease, (x) “Removable Installations” means any items listed
on Exhibit F attached hereto and any items agreed by Landlord in writing to be
included on Exhibit F in the future, (y) “Tenant’s Property” means Removable
Installations and, other than Installations, any personal property or equipment
of Tenant that may be removed without material damage to the Premises, and
(z) “Installations” means all property of any kind paid for by Landlord, all
Alterations, all fixtures, and all partitions, hardware, built-in machinery,
built-in casework and cabinets and other similar additions, equipment, property
and improvements built into the Premises so as to become an integral part of the
Premises, including, without limitation, fume hoods which penetrate the roof or
plenum area, built-in cold rooms, built-in warm rooms, walk-in cold rooms,
walk-in warm rooms, deionized water systems, glass washing equipment,
autoclaves, chillers, built-in plumbing, electrical and mechanical equipment and
systems, and any power generator and transfer switch.

 

11

--------------------------------------------------------------------------------



 

Tenant shall not be required to remove Landlord’s Work at the expiration or
earlier termination of the Term, nor shall Tenant have the right to remove any
of Landlord’s Work.

 

13.                               Landlord’s Repairs.  Landlord, as an Operating
Expense, shall maintain all of the structural, exterior, parking and other
Common Areas of the Project, including HVAC, electrical, plumbing, fire
sprinklers, elevators, generators and all other building systems serving the
Premises and other portions of the Project (“Building Systems”), in good repair,
reasonable wear and tear and uninsured losses and damages caused by Tenant, or
by any of Tenant’s assignees, sublessees, licensees, agents, servants,
employees, invitees and contractors (or any of Tenant’s assignees, sublessees
and/or licensees respective agents, servants, employees, invitees and
contractors) (collectively, “Tenant Parties”) excluded.  Losses and damages
caused by Tenant or any Tenant Party shall be repaired by Landlord, to the
extent not covered by insurance, at Tenant’s sole cost and expense.  Landlord
reserves the right to stop Building Systems services when necessary (i) by
reason of accident or emergency, or (ii) for planned repairs, alterations or
improvements, which are, in the judgment of Landlord, desirable or necessary to
be made, until said repairs, alterations or improvements shall have been
completed.  Landlord shall have no responsibility or liability for failure to
supply Building Systems services during any such period of interruption;
provided, however, that Landlord shall, except in case of emergency, make a
commercially reasonable effort to give Tenant 24 hours advance notice of any
planned stoppage of Building Systems services for routine maintenance, repairs,
alterations or improvements.  Tenant shall promptly give Landlord written notice
of any repair required by Landlord pursuant to this Section, after which
Landlord shall make a commercially reasonable effort to effect such repair. 
Landlord shall not be liable for any failure to make any repairs or to perform
any maintenance unless such failure shall persist for an unreasonable time after
Tenant’s written notice of the need for such repairs or maintenance.  Tenant
waives its rights under any state or local law to terminate this Lease or to
make such repairs at Landlord’s expense and agrees that the parties’ respective
rights with respect to such matters shall be solely as set forth herein. 
Repairs required as the result of fire, earthquake, flood, vandalism, war, or
similar cause of damage or destruction shall be controlled by Section 18.

 

14.                               Tenant’s Repairs.  Subject to Section 13
hereof, Tenant, at its expense, shall repair, replace and maintain in good
condition all interior, non-structural portions of the Premises, including,
without limitation, entries, doors, ceilings, interior windows, interior walls,
and the interior side of demising walls.  Should Tenant fail to make any such
repair or replacement or fail to maintain the Premises, Landlord shall give
Tenant notice of such failure.  If Tenant fails to commence cure of such failure
within 15 days of Landlord’s notice, and thereafter diligently prosecute such
cure to completion, Landlord may perform such work and shall be reimbursed by
Tenant within 30 days after demand therefor; provided, however, that if such
failure by Tenant creates or could create an emergency, Landlord may immediately
commence cure of such failure and shall thereafter be entitled to recover the
costs of such cure from Tenant.  Subject to Sections 17 and 18, Tenant shall
bear the full uninsured cost of any repair or replacement to any part of the
Project that results from damage caused by Tenant or any Tenant Party.

 

15.                               Mechanic’s Liens.  Tenant shall discharge, by
bond or otherwise, any mechanic’s lien filed against the Premises or against the
Project for work claimed to have been done for, or materials claimed to have
been furnished to, Tenant within 10 days after Tenant receives notice of the
filing thereof, at Tenant’s sole cost and shall otherwise keep the Premises and
the Project free from any liens arising out of work performed, materials
furnished or obligations incurred by Tenant.  Should Tenant fail to discharge
any lien described herein, Landlord shall have the right, but not the
obligation, to pay such claim or post a bond or otherwise provide security to
eliminate the lien as a claim against title to the Project and the cost thereof
shall be immediately due from Tenant as Additional Rent.  If Tenant shall lease
or finance the acquisition of office equipment, furnishings, or other personal
property of a removable nature utilized by Tenant in the operation of Tenant’s
business, Tenant warrants that any Uniform Commercial Code Financing Statement
filed as a matter of public record by any lessor or creditor of Tenant will upon
its face or by exhibit thereto indicate that such Financing Statement is
applicable only to removable personal property of Tenant located within the
Premises.  In no event shall the address of the Project be furnished on the
statement without qualifying language as to applicability of the lien only to
removable personal property, located in an identified suite held by Tenant.

 

12

--------------------------------------------------------------------------------



 

16.                               Indemnification.  Tenant hereby indemnifies
and agrees to defend, save and hold Landlord, its officers, directors,
employees, managers, agents, sub-agents, constituent entities and lease
signators (collectively, “Landlord Indemnified Parties”) harmless from and
against any and all Claims for injury or death to persons or damage to property
occurring within or about the Premises or the Project arising directly or
indirectly out of use or occupancy of the Premises or the Project by Tenant or
any Tenant Parties (including, without limitation, any act, omission or neglect
by Tenant or any Tenant’s Parties in or about the Premises or at the Project) or
the a breach or default by Tenant in the performance of any of its obligations
hereunder, except to the extent caused by the willful misconduct or gross
negligence of Landlord Indemnified Parties.  Landlord shall not be liable to
Tenant for, and Tenant assumes all risk of damage to, personal property
(including, without limitation, loss of records kept within the Premises). 
Tenant further waives any and all Claims for injury to Tenant’s business or loss
of income relating to any such damage or destruction of personal property
(including, without limitation, any loss of records).  Landlord Indemnified
Parties shall not be liable for any damages arising from any act, omission or
neglect of any tenant in the Project or of any other third party or Tenant
Parties.

 

17.                               Insurance.  Landlord shall maintain all risk
property and, if applicable, sprinkler damage insurance covering the full
replacement cost of the Project.  Landlord shall further procure and maintain
commercial general liability insurance with a single loss limit of not less than
$2,000,000 for bodily injury and property damage with respect to the Project. 
Landlord may, but is not obligated to, maintain such other insurance and
additional coverages as it may reasonably deem necessary, including, but not
limited to, flood, environmental hazard and earthquake, loss or failure of
building equipment, errors and omissions, rental loss during the period of
repair or rebuilding, workers’ compensation insurance and fidelity bonds for
employees employed to perform services and insurance for any improvements
installed by Tenant or which are in addition to the standard improvements
customarily furnished by Landlord without regard to whether or not such are made
a part of the Project.  All such insurance shall be included as part of the
Operating Expenses.  The Project may be included in a blanket policy (in which
case the cost of such insurance allocable to the Project will be determined by
Landlord based upon the insurer’s cost calculations).  Tenant shall also
reimburse Landlord for any increased premiums or additional insurance arising
directly as a result of Tenant’s use of the Premises.

 

Tenant, at its sole cost and expense, shall maintain during the Term:  all risk
property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s expense; workers’ compensation
insurance with no less than the minimum limits required by law; employer’s
liability insurance with employers liability limits of $1,000,000 bodily injury
by accident — each accident, $1,000,000 bodily injury by disease — policy limit,
and $1,000,000 bodily injury by disease — each employee; and commercial general
liability insurance, with a minimum limit of not less than $2,000,000 per
occurrence for bodily injury and property damage with respect to the Premises.
 The commercial general liability insurance maintained by Tenant shall name
Alexandria Real Estate Equities, Inc., and Landlord, its officers, directors,
employees, managers, agents, sub-agents, constituent entities and lease
signators (collectively, “Landlord Insured Parties”), as additional insureds;
insure on an occurrence and not a claims-made basis; be issued by insurance
companies which have a rating of not less than policyholder rating of A and
financial category rating of at least Class X in “Best’s Insurance Guide”; not
contain a hostile fire exclusion; contain a contractual liability endorsement;
and provide primary coverage to Landlord Insured Parties (any policy issued to
Landlord Insured Parties providing duplicate or similar coverage shall be deemed
excess over Tenant’s policies, regardless of limits). Tenant shall (i) provide
Landlord with 30 days advance written notice of cancellation of such commercial
general liability policy, and (ii) request Tenant’s insurer to endeavor to
provide 30 days advance written notice to Landlord of cancellation of such
commercial general liability policy (or 10 days in the event of a cancellation
due to non-payment of premium). Certificates of insurance showing the limits of
coverage required hereunder and showing Landlord as an additional insured, along
with reasonable evidence of the payment of premiums for the applicable period,
shall be delivered to Landlord by Tenant prior to (i) the earlier to occur of 
(x) the Commencement Date, or (y) the date that Tenant accesses the Premises
under this Lease, and (ii) each renewal of said insurance.  Tenant’s policy may
be a “blanket policy” with an aggregate per location endorsement which
specifically provides that the amount of insurance shall not be prejudiced by
other losses covered by the policy.  Tenant shall, prior to the expiration of
such policies, furnish Landlord with renewal certificates.

 

13

--------------------------------------------------------------------------------



 

In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to:  (i) any lender of
Landlord holding a security interest in the Project or any portion thereof,
(ii) the landlord under any lease wherein Landlord is tenant of the real
property on which the Project is located, if the interest of Landlord is or
shall become that of a tenant under a ground or other underlying lease rather
than that of a fee owner, and/or (iii) any management company retained by
Landlord to manage the Project.

 

The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, managers, agents, invitees and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against.  Neither party nor
its respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder, and each party waives any claims against the other party,
and its respective Related Parties, for such loss or damage.  The failure of a
party to insure its property shall not void this waiver.  Landlord and its
respective Related Parties shall not be liable for, and Tenant hereby waives all
claims against such parties for, business interruption and losses occasioned
thereby sustained by Tenant or any person claiming through Tenant resulting from
any accident or occurrence in or upon the Premises or the Project from any cause
whatsoever.  If the foregoing waivers shall contravene any law with respect to
exculpatory agreements, the liability of Landlord or Tenant shall be deemed not
released but shall be secondary to the other’s insurer.

 

Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender and/or to bring coverage limits to levels then
being generally required of new tenants within the Project; provided, however,
that the increased amount of coverage is consistent with coverage amounts then
being required by institutional owners of similar projects with tenants
occupying similar size premises in the geographical area in which the Project is
located.

 

18.                               Restoration.  If, at any time during the Term,
the Project or the Premises are damaged or destroyed by a fire or other insured
casualty, Landlord shall notify Tenant within 60 days after discovery of such
damage as to the amount of time Landlord reasonably estimates it will take to
restore the Project or the Premises, as applicable (the “Restoration Period”). 
If the Restoration Period is estimated to exceed 3 months (the “Maximum
Restoration Period”), Landlord may, in such notice, elect to terminate this
Lease as of the date that is 75 days after the date of discovery of such damage
or destruction; provided, however, that notwithstanding Landlord’s election to
restore, Tenant may elect to terminate this Lease by written notice to Landlord
delivered within 5 business days of receipt of a notice from Landlord estimating
a Restoration Period for the Premises longer than the Maximum Restoration
Period.  Unless either Landlord or Tenant so elects to terminate this Lease,
Landlord shall, subject to receipt of sufficient insurance proceeds (with any
deductible to be treated as a current Operating Expense), promptly restore the
Premises (excluding the improvements installed by Tenant or by Landlord and paid
for by Tenant), subject to delays arising from the collection of insurance
proceeds, from Force Majeure events or as needed to obtain any license,
clearance or other authorization of any kind required to enter into and restore
the Premises issued by any Governmental Authority having jurisdiction over the
use, storage, handling, treatment, generation, release, disposal, removal or
remediation of Hazardous Materials (as defined in Section 30) in, on or about
the Premises (collectively referred to herein as “Hazardous Materials
Clearances”); provided, however, that if repair or restoration of the Premises
is not substantially complete as of the end of the Maximum Restoration Period
or, if longer, the Restoration Period, Landlord may, in its sole and absolute
discretion, elect not to proceed with such repair and restoration, or Tenant may
by written notice to Landlord delivered within 5 business days of the expiration
of the Maximum Restoration Period or, if longer, the Restoration Period, elect
to terminate this Lease, in which event Landlord shall be relieved of its
obligation to make such repairs or restoration and this Lease shall terminate as
of the date that is 75 days after the later of:  (i) discovery of such damage or
destruction, or (ii) the date all required Hazardous Materials Clearances are
obtained, but Landlord shall retain any Rent paid and the right to any Rent
payable by Tenant prior to such election by Landlord or Tenant.

 

Tenant, at its expense, shall promptly perform, subject to delays arising from
the collection of insurance proceeds, from Force Majeure (as defined in
Section 34) events or to obtain Hazardous Material Clearances, all repairs or
restoration not required to be done by Landlord and shall promptly re-enter the

 

14

--------------------------------------------------------------------------------



 

Premises and commence doing business in accordance with this Lease. 
Notwithstanding the foregoing, either Landlord or Tenant may terminate this
Lease upon written notice to the other if the Premises are damaged during the
last year of the Term and Landlord reasonably estimates that it will take more
than 2 months to repair such damage; provided, however, that such notice is
delivered within 10 business days after the date that Landlord provides Tenant
with written notice of the estimated Restoration Period.  Notwithstanding
anything to the contrary contained herein, Landlord shall also have the right to
terminate this Lease if insurance proceeds are not available for such
restoration.  Rent shall be abated from the date all required Hazardous Material
Clearances are obtained until the Premises are repaired and restored, in the
proportion which the area of the Premises, if any, which is not usable by Tenant
bears to the total area of the Premises, unless Landlord provides Tenant with
other space during the period of repair that is suitable for the temporary
conduct of Tenant’s business.  In the event that no Hazardous Material
Clearances are required to be obtained by Tenant with respect to the Premises,
rent abatement shall commence on the date of discovery of the damage or
destruction. Such abatement shall be the sole remedy of Tenant, and except as
provided in this Section 18, Tenant waives any right to terminate this Lease by
reason of damage or casualty loss.

 

The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.

 

19.                               Condemnation.  If the whole or any material
part of the Premises or the Project is taken for any public or quasi-public use
under governmental law, ordinance, or regulation, or by right of eminent domain,
or by private purchase in lieu thereof (a “Taking” or “Taken”), and the Taking
would in Landlord’s reasonable judgment, materially interfere with or impair
Landlord’s ownership or operation of the Project or would in the reasonable
judgment of Landlord and Tenant either prevent or materially interfere with
Tenant’s use of the Premises (as resolved, if the parties are unable to agree,
by arbitration by a single arbitrator with the qualifications and experience
appropriate to resolve the matter and appointed pursuant to and acting in
accordance with the rules of the American Arbitration Association), then upon
written notice by Landlord or Tenant to the other this Lease shall terminate and
Rent shall be apportioned as of said date.  If part of the Premises shall be
Taken, and this Lease is not terminated as provided above, Landlord shall
promptly restore the Premises and the Project as nearly as is commercially
reasonable under the circumstances to their condition prior to such partial
Taking and the rentable square footage of the Building, the rentable square
footage of the Premises, Tenant’s Share of Operating Expenses and the Rent
payable hereunder during the unexpired Term shall be reduced to such extent as
may be fair and reasonable under the circumstances.  Upon any such Taking,
Landlord shall be entitled to receive the entire price or award from any such
Taking without any payment to Tenant, and Tenant hereby assigns to Landlord
Tenant’s interest, if any, in such award.  Tenant shall have the right, to the
extent that same shall not diminish Landlord’s award, to make a separate claim
against the condemning authority (but not Landlord) for such compensation as may
be separately awarded or recoverable by Tenant for moving expenses and damage to
Tenant’s trade fixtures, if a separate award for such items is made to Tenant. 
Tenant hereby waives any and all rights it might otherwise have pursuant to any
provision of state law to terminate this Lease upon a partial Taking of the
Premises or the Project.

 

20.                               Events of Default.  Each of the following
events shall be a default (“Default”) by Tenant under this Lease:

 

(a)                                 Payment Defaults.  Tenant shall fail to pay
any installment of Rent or any other payment hereunder when due; provided,
however, that Landlord will give Tenant notice and an opportunity to cure any
failure to pay Rent within 3 days of any such notice not more than twice in any
12 month period and Tenant agrees that such notice shall be in lieu of and not
in addition to, or shall be deemed to be, any notice required by law.

 

15

--------------------------------------------------------------------------------



 

(b)                                 Insurance.  Any insurance required to be
maintained by Tenant pursuant to this Lease shall be canceled or terminated or
shall expire or shall be reduced or materially changed, or Landlord shall
receive a notice of nonrenewal of any such insurance and Tenant shall fail to
obtain replacement insurance at least 20 days before the expiration of the
current coverage.

 

(c)                                  Abandonment.  Tenant shall abandon the
Premises.  Tenant shall not be deemed to have abandoned the Premises if Tenant
provides Landlord with reasonable advance notice prior to vacating and, at the
time of vacating the Premises, (i) Tenant completes Tenant’s obligations under
the Decommissioning and HazMat Closure Plan in compliance with Section 28,
(ii) Tenant has obtained the release of the Premises of all Hazardous Materials
Clearances and the Premises are free from any residual impact from the Tenant
HazMat Operations and provides reasonably detailed documentation to Landlord
confirming such matters, (iii) Tenant has made reasonable arrangements with
Landlord for the security of the Premises for the balance of the Term, and
(iv) Tenant continues during the balance of the Term to satisfy and perform all
of Tenant’s obligations under this Lease as they come due.

 

(d)                                 Improper Transfer.  Tenant shall assign,
sublease or otherwise transfer or attempt to transfer all or any portion of
Tenant’s interest in this Lease or the Premises except as expressly permitted
herein, or Tenant’s interest in this Lease shall be attached, executed upon, or
otherwise judicially seized and such action is not released within 90 days of
the action.

 

(e)                                  Liens.  Tenant shall fail to discharge or
otherwise obtain the release of any lien placed upon the Premises in violation
of this Lease within 10 days after Tenant receives notice that any such lien is
filed against the Premises.

 

(f)                                   Insolvency Events.  Tenant or any
guarantor or surety of Tenant’s obligations hereunder shall:  (A) make a general
assignment for the benefit of creditors; (B) commence any case, proceeding or
other action seeking to have an order for relief entered on its behalf as a
debtor or to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, liquidation, dissolution or composition of it or its
debts or seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or of any substantial part of its property
(collectively a “Proceeding for Relief”); (C) become the subject of any
Proceeding for Relief which is not dismissed within 90 days of its filing or
entry; or (D) die or suffer a legal disability (if Tenant, guarantor, or surety
is an individual) or be dissolved or otherwise fail to maintain its legal
existence (if Tenant, guarantor or surety is a corporation, partnership or other
entity).

 

(g)                                  Estoppel Certificate or Subordination
Agreement.  Tenant fails to execute any document required from Tenant under
Sections 23 or 27 within 5 days after a second notice requesting such document.

 

(h)                                 Other Defaults.  Tenant shall fail to comply
with any provision of this Lease other than those specifically referred to in
this Section 20, and, except as otherwise expressly provided herein, such
failure shall continue for a period of 30 days after written notice thereof from
Landlord to Tenant.

 

Any notice given under Section 20(h) hereof shall:  (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 30 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 30 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 120 days from the date of Landlord’s notice.

 

21.                               Landlord’s Remedies.

 

(a)                                 Payment By Landlord; Interest.  Upon a
Default by Tenant hereunder, Landlord may, without waiving or releasing any
obligation of Tenant hereunder, make such payment or perform such act.

 

16

--------------------------------------------------------------------------------



 

All sums so paid or incurred by Landlord, together with interest thereon, from
the date such sums were paid or incurred, at the annual rate equal to 12% per
annum or the highest rate permitted by law (the “Default Rate”), whichever is
less, shall be payable to Landlord on demand as Additional Rent.  Nothing herein
shall be construed to create or impose a duty on Landlord to mitigate any
damages resulting from Tenant’s Default hereunder.

 

(b)           Late Payment Rent.  Late payment by Tenant to Landlord of Rent and
other sums due will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of which will be extremely difficult and impracticable
to ascertain.  Such costs include, but are not limited to, processing and
accounting charges and late charges which may be imposed on Landlord under any
Mortgage covering the Premises.  Therefore, if any installment of Rent due from
Tenant is not received by Landlord within 5 days after the date such payment is
due, Tenant shall pay to Landlord an additional sum equal to 6% of the overdue
Rent as a late charge.  Notwithstanding the foregoing, before assessing a late
charge the first time in any calendar year, Landlord shall provide Tenant
written notice of the delinquency and will waive the right if Tenant pays such
delinquency within 5 days thereafter. The parties agree that this late charge
represents a fair and reasonable estimate of the costs Landlord will incur by
reason of late payment by Tenant.  In addition to the late charge, Rent not paid
when due shall bear interest at the Default Rate from the 5th day after the date
due until paid.

 

(c)           Remedies.  Upon the occurrence of a Default, Landlord, at its
option, without further notice or demand to Tenant, shall have in addition to
all other rights and remedies provided in this Lease, at law or in equity, the
option to pursue any one or more of the following remedies, each and all of
which shall be cumulative and nonexclusive, without any notice or demand
whatsoever.

 

(i)            Terminate this Lease, or at Landlord’s option, Tenant’s right to
possession only, in which event Tenant shall immediately surrender the Premises
to Landlord, and if Tenant fails to do so, Landlord may, without prejudice to
any other remedy which it may have for possession or arrearages in rent, enter
upon and take possession of the Premises and expel or remove Tenant and any
other person who may be occupying the Premises or any part thereof, without
being liable for prosecution or any claim for damages therefor;

 

(ii)           Upon any termination of this Lease, whether pursuant to the
foregoing Section 21(c)(i) or otherwise, Landlord may recover from Tenant the
following:

 

(A)          The worth at the time of award of any unpaid rent which has been
earned at the time of such termination; plus

 

(B)          The worth at the time of award of the amount by which the unpaid
rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus

 

(C)          The worth at the time of award of the amount by which the unpaid
rent for the balance of the Term after the time of award exceeds the amount of
such rental loss that Tenant proves could have been reasonably avoided; plus

 

(D)          Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, specifically including, but not limited to, brokerage
commissions and advertising expenses incurred, expenses of remodeling the
Premises or any portion thereof for a new tenant, whether for the same or a
different use, and any special concessions made to obtain a new tenant; and

 

(E)           At Landlord’s election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by applicable law.

 

17

--------------------------------------------------------------------------------



 

The term “rent” as used in this Section 21 shall be deemed to be and to mean all
sums of every nature required to be paid by Tenant pursuant to the terms of this
Lease, whether to Landlord or to others.  As used in Sections 21(c)(ii)(A) and
(B), above, the “worth at the time of award” shall be computed by allowing
interest at the Default Rate.  As used in Section 21(c)(ii)(C) above, the “worth
at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus 1%.

 

(iii)          Landlord may continue this Lease in effect after Tenant’s Default
and recover rent as it becomes due (Landlord and Tenant hereby agreeing that
Tenant has the right to sublet or assign hereunder, subject only to reasonable
limitations).  Accordingly, if Landlord does not elect to terminate this Lease
following a Default by Tenant, Landlord may, from time to time, without
terminating this Lease, enforce all of its rights and remedies hereunder,
including the right to recover all Rent as it becomes due.

 

(iv)          Whether or not Landlord elects to terminate this Lease following a
Default by Tenant, Landlord shall have the right to terminate any and all
subleases, licenses, concessions or other consensual arrangements for possession
entered into by Tenant and affecting the Premises or may, in Landlord’s sole
discretion, succeed to Tenant’s interest in such subleases, licenses,
concessions or arrangements.  Upon Landlord’s election to succeed to Tenant’s
interest in any such subleases, licenses, concessions or arrangements, Tenant
shall, as of the date of notice by Landlord of such election, have no further
right to or interest in the rent or other consideration receivable thereunder.

 

(v)           Independent of the exercise of any other remedy of Landlord
hereunder or under applicable law, Landlord may conduct an environmental test of
the Premises as generally described in Section 30(d) hereof, at Tenant’s
expense.

 

(d)           Effect of Exercise.  Exercise by Landlord of any remedies
hereunder or otherwise available shall not be deemed to be an acceptance of
surrender of the Premises and/or a termination of this Lease by Landlord, it
being understood that such surrender and/or termination can be effected only by
the express written agreement of Landlord and Tenant.  Any law, usage, or custom
to the contrary notwithstanding, Landlord shall have the right at all times to
enforce the provisions of this Lease in strict accordance with the terms hereof;
and the failure of Landlord at any time to enforce its rights under this Lease
strictly in accordance with same shall not be construed as having created a
custom in any way or manner contrary to the specific terms, provisions, and
covenants of this Lease or as having modified the same and shall not be deemed a
waiver of Landlord’s right to enforce one or more of its rights in connection
with any subsequent default.  A receipt by Landlord of Rent or other payment
with knowledge of the breach of any covenant hereof shall not be deemed a waiver
of such breach, and no waiver by Landlord of any provision of this Lease shall
be deemed to have been made unless expressed in writing and signed by Landlord. 
To the greatest extent permitted by law, Tenant waives the service of notice of
Landlord’s intention to re-enter, re-take or otherwise obtain possession of the
Premises as provided in any statute, or to institute legal proceedings to that
end, and also waives all right of redemption in case Tenant shall be
dispossessed by a judgment or by warrant of any court or judge.  Any reletting
of the Premises or any portion thereof shall be on such terms and conditions as
Landlord in its sole discretion may determine.  Landlord shall not be liable
for, nor shall Tenant’s obligations hereunder be diminished because of,
Landlord’s failure to relet the Premises or collect rent due in respect of such
reletting or otherwise to mitigate any damages arising by reason of Tenant’s
Default.

 

22.          Assignment and Subletting.

 

(a)           General Prohibition.  Without Landlord’s prior written consent
subject to and on the conditions described in this Section 22, Tenant shall not,
directly or indirectly, voluntarily or by operation of law, assign this Lease or
sublease the Premises or any part thereof or mortgage, pledge, or hypothecate
its leasehold interest or grant any concession or license within the Premises,
and any attempt to do any of the foregoing shall be void and of no effect. 
Subject to the terms of Section 22(b) below, if Tenant is a corporation,
partnership or limited liability company, the shares or other ownership
interests thereof which

 

18

--------------------------------------------------------------------------------



 

are not actively traded upon a stock exchange or in the over-the-counter market,
a transfer or series of transfers whereby 50% or more of the issued and
outstanding shares or other ownership interests of such corporation are, or
voting control is, transferred (but excepting transfers upon deaths of
individual owners) from a person or persons or entity or entities which were
owners thereof at time of execution of this Lease to persons or entities who
were not owners of shares or other ownership interests of the corporation,
partnership or limited liability company at time of execution of this Lease,
shall be deemed an assignment of this Lease requiring the consent of Landlord as
provided in this Section 22.

 

(b)           Permitted Transfers.  If Tenant desires to assign, sublease,
hypothecate or otherwise transfer this Lease or sublet the Premises other than
pursuant to a Permitted Assignment (as defined below), then at least 15 business
days, but not more than 45 business days, before the date Tenant desires the
assignment or sublease to be effective (the “Assignment Date”), Tenant shall
give Landlord a notice (the “Assignment Notice”) containing such information
about the proposed assignee or sublessee, including the proposed use of the
Premises and any Hazardous Materials proposed to be used, stored handled,
treated, generated in or released or disposed of from the Premises, the
Assignment Date, any relationship between Tenant and the proposed assignee or
sublessee, and all material terms and conditions of the proposed assignment or
sublease, including a copy of any proposed assignment or sublease in its final
form, and such other information as Landlord may deem reasonably necessary or
appropriate to its consideration whether to grant its consent.  Landlord may, by
giving written notice to Tenant within 15 business days after receipt of the
Assignment Notice:  (i) grant such consent (provided that Landlord shall further
have the right to review and approve or disapprove the proposed form of sublease
prior to the effective date of any such subletting), (ii) refuse such consent,
in its reasonable discretion; or (iii) with respect to any assignment or any
sublease that would result in more than 50% of the Premises being subleased for
substantially the remainder of the Term, terminate this Lease with respect to
the space described in the Assignment Notice as of the Assignment Date (an
“Assignment Termination”). Among other reasons, it shall be reasonable for
Landlord to withhold its consent in any of these instances:  (1) the proposed
assignee or subtenant is a governmental agency; (2) in Landlord’s reasonable
judgment, the use of the Premises by the proposed assignee or subtenant would
entail any alterations that would lessen the value of the leasehold improvements
in the Premises, or would require increased services by Landlord; (3) in
Landlord’s reasonable good faith judgment, the proposed assignee or subtenant is
engaged in areas of scientific research or other business concerns that are
controversial such that they may (i) attract or cause negative publicity for or
about the Building or the Project, (ii) negatively affect the reputation of the
Building, the Project or Landlord, (iii) attract protestors to the Building or
the Project, or (iv) lessen the attractiveness of the Building or the Project to
any tenants or prospective tenants, purchasers or lenders; (4) in Landlord’s
reasonable judgment, the proposed assignee or subtenant lacks the
creditworthiness to support the financial obligations it will incur under the
proposed assignment or sublease; (5) in Landlord’s reasonable judgment, the
character, reputation, or business of the proposed assignee or subtenant is
inconsistent with the desired tenant-mix or the quality of other tenancies in
the Project or is inconsistent with the type and quality of the nature of the
Building; (6) Landlord has received from any prior landlord to the proposed
assignee or subtenant a negative report concerning such prior landlord’s
experience with the proposed assignee or subtenant; (7) Landlord has experienced
previous defaults by or is in litigation with the proposed assignee or
subtenant; (8) the use of the Premises by the proposed assignee or subtenant
will violate any applicable Legal Requirement; (9) intentionally omitted;
(10) the proposed assignee or subtenant is an entity with whom Landlord is
then-currently negotiating to lease space in the Project and Landlord has space
of comparable size (to the space that Tenant is proposing for its assignment or
sublease, as applicable) in the Project available to lease; or (11) the
assignment or sublease is prohibited by Landlord’s lender. If Landlord delivers
notice of its election to exercise an Assignment Termination, Tenant shall have
the right to withdraw such Assignment Notice by written notice to Landlord of
such election within 5 business days after Landlord’s notice electing to
exercise the Assignment Termination.  If Tenant withdraws such Assignment
Notice, this Lease shall continue in full force and effect.  If Tenant does not
withdraw such Assignment Notice, this Lease, and the term and estate herein
granted, shall terminate as of the Assignment Date with respect to the space
described in such Assignment Notice.  No failure of Landlord to exercise any
such option to terminate this Lease, or to deliver a timely notice in response
to the Assignment Notice, shall be deemed to be Landlord’s consent to the
proposed assignment, sublease or other transfer.  Tenant shall pay to Landlord a
fee equal to Two Thousand Five Hundred Dollars ($2,500) in connection with its
consideration of any Assignment Notice and/or its preparation or review of any
consent documents.  Notwithstanding the foregoing or anything to the contrary
contained in this Lease,

 

19

--------------------------------------------------------------------------------



 

Landlord’s consent to an assignment of this Lease  or a subletting of any
portion of the Premises to any entity controlling, controlled by or under common
control with Tenant (a “Control Permitted Assignment”) shall not be required,
provided that Tenant and any sublessee subject to a Control Permitted Assignment
shall execute an acknowledgment of assignment or acknowledgment of sublease, as
applicable, on Landlord’s standard commercially reasonable form.  In addition,
Tenant shall have the right to assign this Lease, upon at least 10 days prior
written notice to Landlord but without obtaining Landlord’s prior written
consent, to a corporation or other entity which is a successor-in-interest to
Tenant, by way of merger, consolidation or corporate reorganization, or by the
purchase of all or substantially all of the assets or the ownership interests of
Tenant provided that (i) such merger or consolidation, or such acquisition or
assumption, as the case may be, is for a good business purpose and not
principally for the purpose of transferring this Lease, and (ii) the net worth
(as determined in accordance with generally accepted accounting principles
(“GAAP”)) of the assignee is not less than the greater of the net worth (as
determined in accordance with GAAP) of Tenant as of (A) the Commencement Date,
or (B) as of the date of Tenant’s most current quarterly or annual financial
statements, and (iii) such assignee shall agree in writing to assume all of the
terms, covenants and conditions of this Lease (a “Corporate Permitted
Assignment”).  Control Permitted Assignments and Corporate Permitted Assignments
are hereinafter referred to as “Permitted Assignments.”

 

(c)           Additional Conditions.  As a condition to any such assignment or
subletting, whether or not Landlord’s consent is required, Landlord may require:

 

(i)            that any assignee or subtenant agree, in writing at the time of
such assignment or subletting, that if Landlord gives such party notice that
Tenant is in default under this Lease, such party shall thereafter make all
payments otherwise due Tenant directly to Landlord, which payments will be
received by Landlord without any liability except to credit such payment against
those due under this Lease, and any such third party shall agree to attorn to
Landlord or its successors and assigns should this Lease be terminated for any
reason; provided, however, in no event shall Landlord or its successors or
assigns be obligated to accept such attornment; and

 

(ii)           A list of Hazardous Materials, certified by the proposed assignee
or sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the
Project, prior to the proposed assignment or subletting, including, without
limitation:  permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given its written consent to do so, which
consent may be withheld in Landlord’s sole and absolute discretion); and all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks.  Neither Tenant nor any such
proposed assignee or subtenant is required, however, to provide Landlord with
any portion(s) of the such documents containing information of a proprietary
nature which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities.

 

(d)           No Release of Tenant, Sharing of Excess Rents.  Notwithstanding
any assignment or subletting, Tenant and any guarantor or surety of Tenant’s
obligations under this Lease shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease.  Except with respect to any
Permitted Assignments, if the Rent due and payable by a sublessee or assignee
(or a combination of the rental payable under such sublease or assignment plus
any bonus or other consideration therefor or incident thereto in any form)
exceeds the sum of the rental payable under this Lease, (excluding however, any
Rent payable under this Section) and actual and reasonable brokerage fees, legal
costs and any design or construction fees directly related to and required
pursuant to the terms of any such sublease) (“Excess Rent”), then Tenant shall
be bound and obligated to pay Landlord as Additional Rent hereunder 50% of such
Excess Rent within 10 days following receipt thereof by Tenant.  If Tenant shall
sublet the Premises or any part thereof, Tenant hereby

 

20

--------------------------------------------------------------------------------



 

immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and Landlord as
assignee and as attorney-in-fact for Tenant, or a receiver for Tenant appointed
on Landlord’s application, may collect such rent and apply it toward Tenant’s
obligations under this Lease; except that, until the occurrence of a Default,
Tenant shall have the right to collect such rent.

 

(e)           No Waiver.  The consent by Landlord to an assignment or subletting
shall not relieve Tenant or any assignees of this Lease or any sublessees of the
Premises from obtaining the consent of Landlord to any further assignment or
subletting nor shall it release Tenant or any assignee or sublessee of Tenant
from full and primary liability under this Lease.  The acceptance of Rent
hereunder, or the acceptance of performance of any other term, covenant, or
condition thereof, from any other person or entity shall not be deemed to be a
waiver of any of the provisions of this Lease or a consent to any subletting,
assignment or other transfer of the Premises.

 

(f)            Prior Conduct of Proposed Transferee.  Notwithstanding any other
provision of this Section 22, if (i) the proposed assignee or sublessee of
Tenant has been required by any prior landlord, lender or Governmental Authority
to take remedial action in connection with Hazardous Materials contaminating a
property, where the contamination resulted from such party’s action or use of
the property in question, or (ii) the proposed assignee or sublessee is subject
to an enforcement order issued by any Governmental Authority in connection with
the use, storage, handling, treatment, generation, release or disposal of
Hazardous Materials (including, without limitation, any order related to the
failure to make a required reporting to any Governmental Authority), Landlord
shall have the absolute right to refuse to consent to any assignment or
subletting to any such party.

 

23.          Estoppel Certificate.  Tenant shall, within 10 business days of
written notice from Landlord, execute, acknowledge and deliver a statement in
writing in any form reasonably requested by a proposed lender or purchaser,
(i) certifying that this Lease is unmodified and in full force and effect (or,
if modified, stating the nature of such modification and certifying that this
Lease as so modified is in full force and effect) and the dates to which the
rental and other charges are paid in advance, if any, (ii) acknowledging that
there are not any uncured defaults on the part of Landlord hereunder, or
specifying such defaults if any are claimed, and (iii) setting forth such
further information with respect to the status of this Lease or the Premises as
may be requested thereon.  Any such statement may be relied upon by any
prospective purchaser or encumbrancer of all or any portion of the real property
of which the Premises are a part.  Tenant’s failure to deliver such statement
within such time shall, at the option of Landlord, constitute a Default under
this Lease, and, in any event, shall be conclusive upon Tenant that this Lease
is in full force and effect and without modification except as may be
represented by Landlord in any certificate prepared by Landlord and delivered to
Tenant for execution.

 

24.          Quiet Enjoyment.  So long as Tenant is not in Default under this
Lease, Tenant shall, subject to the terms of this Lease, at all times during the
Term, have peaceful and quiet enjoyment of the Premises against any person
claiming by, through or under Landlord.

 

25.          Prorations.  All prorations required or permitted to be made
hereunder shall be made on the basis of a 360 day year and 30 day months.

 

26.          Rules and Regulations.  Tenant shall, at all times during the Term
and any extension thereof, comply with all reasonable rules and regulations at
any time or from time to time established by Landlord covering use of the
Premises and the Project.  The current rules and regulations are attached hereto
as Exhibit E.  If there is any conflict between said rules and regulations and
other provisions of this Lease, the terms and provisions of this Lease shall
control.  Landlord shall not have any liability or obligation for the breach of
any rules or regulations by other tenants in the Project and shall not enforce
such rules and regulations in a discriminatory manner.

 

27.          Subordination.  This Lease and Tenant’s interest and rights
hereunder are hereby made and shall be subject and subordinate at all times to
the lien of any Mortgage now existing or hereafter created on or against the
Project or the Premises, and all amendments, restatements, renewals,

 

21

--------------------------------------------------------------------------------



 

modifications, consolidations, refinancing, assignments and extensions thereof,
without the necessity of any further instrument or act on the part of Tenant;
provided, however that so long as there is no Default hereunder, Tenant’s right
to possession of the Premises shall not be disturbed by the Holder of any such
Mortgage.  Tenant agrees, at the election of the Holder of any such Mortgage, to
attorn to any such Holder.  Tenant agrees upon demand to execute, acknowledge
and deliver such instruments, confirming such subordination, and such
instruments of attornment as shall be requested by any such Holder, provided any
such instruments contain appropriate non-disturbance provisions assuring
Tenant’s quiet enjoyment of the Premises as set forth in Section 24 hereof. 
Notwithstanding the foregoing, any such Holder may at any time subordinate its
Mortgage to this Lease, without Tenant’s consent, by notice in writing to
Tenant, and thereupon this Lease shall be deemed prior to such Mortgage without
regard to their respective dates of execution, delivery or recording and in that
event such Holder shall have the same rights with respect to this Lease as
though this Lease had been executed prior to the execution, delivery and
recording of such Mortgage and had been assigned to such Holder.  The term
“Mortgage” whenever used in this Lease shall be deemed to include deeds of
trust, security assignments and any other encumbrances, and any reference to the
“Holder” of a Mortgage shall be deemed to include the beneficiary under a deed
of trust.

 

28.          Surrender.  Upon the expiration of the Term or earlier termination
of Tenant’s right of possession, Tenant shall surrender the Premises to Landlord
in the same condition as received, subject to any Alterations or Installations
permitted by Landlord to remain in the Premises, free of Hazardous Materials
brought upon, kept, used, stored, handled, treated, generated in, or released or
disposed of from, the Premises by any person other than a Landlord Party
(collectively, “Tenant HazMat Operations”) and released of all Hazardous
Materials Clearances, broom clean, ordinary wear and tear and casualty loss and
condemnation covered by Sections 18 and 19 excepted.  At least 3 months prior to
the surrender of the Premises or such earlier date as Tenant may elect to cease
operations at the Premises, Tenant shall deliver to Landlord a narrative
description of the actions proposed (or required by any Governmental Authority)
to be taken by Tenant in order to surrender the Premises (including any
Installations permitted by Landlord to remain in the Premises) at the expiration
or earlier termination of the Term, free from any residual impact from the
Tenant HazMat Operations and otherwise released for unrestricted use and
occupancy (the “Decommissioning and HazMat Closure Plan”).  Such Decommissioning
and HazMat Closure Plan shall be accompanied by a current listing of (i) all
Hazardous Materials licenses and permits held by or on behalf of any Tenant
Party with respect to the Premises, and (ii) all Hazardous Materials used,
stored, handled, treated, generated, released or disposed of from the Premises,
and shall be subject to the review and reasonable approval of Landlord’s
environmental consultant.  In connection with the review and approval of the
Decommissioning and HazMat Closure Plan, upon the request of Landlord, Tenant
shall deliver to Landlord or its consultant such additional non-proprietary
information concerning Tenant HazMat Operations as Landlord shall reasonably
request.  On or before such surrender, Tenant shall deliver to Landlord evidence
that the approved Decommissioning and HazMat Closure Plan shall have been
satisfactorily completed and Landlord shall have the right, subject to
reimbursement at Tenant’s expense as set forth below, to cause Landlord’s
environmental consultant to inspect the Premises and perform such additional
procedures as may be deemed reasonably necessary to confirm that the Premises
are, as of the effective date of such surrender or early termination of this
Lease, free from any residual impact from Tenant HazMat Operations.  Tenant
shall reimburse Landlord, as Additional Rent, for the actual out-of-pocket
expense incurred by Landlord for Landlord’s environmental consultant to review
and approve the Decommissioning and HazMat Closure Plan and to visit the
Premises and verify satisfactory completion of the same, which cost shall not
exceed $2,500.  Landlord shall have the unrestricted right to deliver such
Decommissioning and HazMat Closure Plan and any report by Landlord’s
environmental consultant with respect to the surrender of the Premises to third
parties.

 

If Tenant shall fail to prepare or submit a Decommissioning and HazMat Closure
Plan reasonably approved by Landlord, or if Tenant shall fail to complete the
approved Decommissioning and HazMat Closure Plan, or if such Decommissioning and
HazMat Closure Plan, whether or not approved by Landlord, shall fail to
adequately address any residual effect of Tenant HazMat Operations in, on or
about the Premises, Landlord shall have the right to take such actions as
Landlord may deem reasonable or appropriate to assure that the Premises and the
Project are surrendered free from any residual impact from Tenant HazMat
Operations, the cost of which actions shall be reimbursed by Tenant as
Additional Rent, without regard to the limitation set forth in the first
paragraph of this Section 28.

 

22

--------------------------------------------------------------------------------



 

Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant.  If any such access card or key is lost,
Tenant shall pay to Landlord, at Landlord’s election, either the cost of
replacing such lost access card or key or the cost of reprogramming the access
security system in which such access card was used or changing the lock or locks
opened by such lost key.  Any Tenant’s Property, Alterations and property not so
removed by Tenant as permitted or required herein shall be deemed abandoned and
may be stored, removed, and disposed of by Landlord at Tenant’s expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord’s retention and/or disposition of such property.  All obligations of
Tenant hereunder not fully performed as of the termination of the Term,
including the obligations of Tenant under Section 30 hereof, shall survive the
expiration or earlier termination of the Term, including, without limitation,
indemnity obligations, payment obligations with respect to Rent and obligations
concerning the condition and repair of the Premises.

 

29.          Waiver of Jury Trial.  TO THE EXTENT PERMITTED BY LAW, TENANT AND
LANDLORD WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN
LANDLORD AND TENANT ARISING OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT,
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED HERETO.

 

30.          Environmental Requirements.

 

(a)           Prohibition/Compliance/Indemnity.  Tenant shall not cause or
permit any Hazardous Materials (as hereinafter defined) to be brought upon,
kept, used, stored, handled, treated, generated  in or about, or released or
disposed of from, the Premises or the Project in violation of applicable
Environmental Requirements (as hereinafter defined) by Tenant or any Tenant
Party.  If Tenant breaches the obligation stated in the preceding sentence, or
if the presence of Hazardous Materials in the Premises during the Term or any
holding over results in contamination of the Premises, the Project or any
adjacent property or if contamination of the Premises, the Project or any
adjacent property by Hazardous Materials brought into, kept, used, stored,
handled, treated, generated in or about, or released or disposed of from, the
Premises by anyone other than Landlord and Landlord’s employees, agents and
contractors otherwise occurs during the Term or any holding over, Tenant hereby
indemnifies and shall defend and hold Landlord, its officers, directors,
employees, agents and contractors harmless from any and all actions (including,
without limitation, remedial or enforcement actions of any kind, administrative
or judicial proceedings, and orders or judgments arising out of or resulting
therefrom), costs, claims, damages (including, without limitation, punitive
damages and damages based upon diminution in value of the Premises or the
Project, or the loss of, or restriction on, use of the Premises or any portion
of the Project), expenses (including, without limitation, attorneys’,
consultants’ and experts’ fees, court costs and amounts paid in settlement of
any claims or actions), fines, forfeitures or other civil, administrative or
criminal penalties, injunctive or other relief (whether or not based upon
personal injury, property damage, or contamination of, or adverse effects upon,
the environment, water tables or natural resources), liabilities or losses
(collectively, “Environmental Claims”) which arise during or after the Term as a
result of such contamination.  This indemnification of Landlord by Tenant
includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, treatment, remedial, removal,
or restoration work required by any federal, state or local Governmental
Authority because of Hazardous Materials present in the air, soil or ground
water above, on, or under the Premises.  Without limiting the foregoing, if the
presence of any Hazardous Materials on the Premises, the Building, the Project
or any adjacent property caused or permitted by Tenant or any Tenant Party
results in any contamination of the Premises, the Building, the Project or any
adjacent property, Tenant shall promptly take all actions at its sole expense
and in accordance with applicable Environmental Requirements as are necessary to
return the Premises, the Building, the Project or any adjacent property to the
condition existing prior to the time of such contamination, provided that
Landlord’s approval of such action shall first be obtained, which approval shall
not unreasonably be withheld so long as such actions would not potentially have
any material adverse long-term or short-term effect on the Premises or the
Project. Notwithstanding anything to the contrary contained in Section 28 or
this Section 30, Tenant shall not be responsible for, and the indemnification
and hold harmless obligation set forth in this paragraph shall not apply to
(i) contamination in the Premises which Tenant can prove existed in the

 

23

--------------------------------------------------------------------------------



 

Premises immediately prior to the Commencement Date, (ii) the presence of any
Hazardous Materials in the Premises which Tenant can prove migrated from outside
of the Premises into the Premises, or (iii) caused by Landlord or any Landlord’s
employees, agents and contractors, unless in any case, the presence of such
Hazardous Materials (x) is the result of a breach by Tenant of any of its
obligations under this Lease, or (y) was caused, contributed to or exacerbated
by Tenant or any Tenant Party.

 

(b)           Business.  Landlord acknowledges that it is not the intent of this
Section 30 to prohibit Tenant from using the Premises for the Permitted Use. 
Tenant may operate its business according to prudent industry practices so long
as the use or presence of Hazardous Materials is strictly and properly monitored
according to all then applicable Environmental Requirements.  As a material
inducement to Landlord to allow Tenant to use Hazardous Materials in connection
with its business, Tenant agrees to deliver to Landlord prior to the
Commencement Date a list identifying each type of Hazardous Materials to be
brought upon, kept, used, stored, handled, treated, generated on, or released or
disposed of from, the Premises and setting forth any and all governmental
approvals or permits required in connection with the presence, use, storage,
handling, treatment, generation, release or disposal of such Hazardous Materials
on or from the Premises (“Hazardous Materials List”).  Upon Landlord’s request,
or any time that Tenant is required to deliver a Hazardous Materials List to any
Governmental Authority (e.g., the fire department) in connection with Tenant’s
use or occupancy of the Premises, Tenant shall deliver to Landlord a copy of
such Hazardous Materials List.  Tenant shall deliver to Landlord true and
correct copies of the following documents (the “Haz Mat Documents”) relating to
the use, storage, handling, treatment, generation, release or disposal of
Hazardous Materials prior to the Commencement Date, or if unavailable at that
time, concurrent with the receipt from or submission to a Governmental
Authority:  permits; approvals; reports and correspondence; storage and
management plans, notice of violations of any Legal Requirements; plans relating
to the installation by Tenant or any Tenant Party of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given Tenant its written consent to do so,
which consent may be withheld in Landlord’s sole and absolute discretion); all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks; and a Decommissioning and HazMat
Closure Plan (to the extent surrender in accordance with Section 28 cannot be
accomplished in 3 months).  Tenant is not required, however, to provide Landlord
with any portion(s) of the Haz Mat Documents containing information of a
proprietary nature which, in and of themselves, do not contain a reference to
any Hazardous Materials or hazardous activities.  It is not the intent of this
Section to provide Landlord with information which could be detrimental to
Tenant’s business should such information become possessed by Tenant’s
competitors.

 

(c)           Tenant Representation and Warranty.  Tenant hereby represents and
warrants to Landlord that (i) neither Tenant nor any of its legal predecessors
has been required by any prior landlord, lender or Governmental Authority at any
time to take remedial action in connection with Hazardous Materials
contaminating a property which contamination was permitted by Tenant of such
predecessor or resulted from Tenant’s or such predecessor’s action or use of the
property in question, and (ii) Tenant is not subject to any enforcement order
issued by any Governmental Authority in connection with the use, storage,
handling, treatment, generation, release or disposal of Hazardous Materials
(including, without limitation, any order related to the failure to make a
required reporting to any Governmental Authority).  If Landlord determines that
this representation and warranty was not true as of the date of this lease,
Landlord shall have the right to terminate this Lease in Landlord’s sole and
absolute discretion.

 

(d)           Testing.  Landlord shall have the right to conduct annual tests of
the Premises to determine whether any contamination of the Premises or the
Project has occurred as a result of Tenant’s use.  Tenant shall be required to
pay the cost of such annual test of the Premises if there is violation of this
Section 30 or if contamination for which Tenant is responsible under this
Section 30 is identified; provided, however, that if Tenant conducts its own
tests of the Premises using third party contractors and test procedures
acceptable to Landlord which tests are certified to Landlord, Landlord shall
accept such tests in lieu of the annual tests to be paid for by Tenant.  In
addition, at any time, and from time to time, prior to the expiration or earlier
termination of the Term, Landlord shall have the right to conduct appropriate
tests of the Premises and the Project to determine if contamination has occurred
as a result of Tenant’s use of the Premises.  In connection with such testing,
upon the request of Landlord, Tenant shall deliver to Landlord or its consultant

 

24

--------------------------------------------------------------------------------



 

such non-proprietary information concerning the use of Hazardous Materials in or
about the Premises by Tenant or any Tenant Party.  If contamination has occurred
for which Tenant is liable under this Section 30, Tenant shall pay all costs to
conduct such tests.  If no such contamination is found, Landlord shall pay the
costs of such tests (which shall not constitute an Operating Expense).  Landlord
shall provide Tenant with a copy of all third party, non-confidential reports
and tests of the Premises made by or on behalf of Landlord during the Term
without representation or warranty and subject to a confidentiality agreement. 
Tenant shall, at its sole cost and expense, promptly and satisfactorily
remediate any environmental conditions identified by such testing for which
Tenant is responsible under this Lease in accordance with all Environmental
Requirements.  Landlord’s receipt of or satisfaction with any environmental
assessment in no way waives any rights which Landlord may have against Tenant.

 

(e)           Control Areas.  Tenant shall be allowed to utilize up to its pro
rata share of the Hazardous Materials inventory within any control area or zone
(located within the Premises), as designated by the applicable building code,
for chemical use or storage.  As used in the preceding sentence, Tenant’s pro
rata share of any control areas or zones located within the Premises shall be
determined based on the rentable square footage that Tenant leases within the
applicable control area or zone.  For purposes of example only, if a control
area or zone contains 10,000 rentable square feet and 2,000 rentable square feet
of a tenant’s premises are located within such control area or zone (while such
premises as a whole contains 5,000 rentable square feet), the applicable
tenant’s pro rata share of such control area would be 20%.

 

(f)            Underground Tanks.  Tenant shall have no right to use or install
any underground or other storage tanks at the Project.

 

(g)           Tenant’s Obligations.  Tenant’s obligations under this Section 30
shall survive the expiration or earlier termination of this Lease.  During any
period of time after the expiration or earlier termination of this Lease
required by Tenant or Landlord to complete the removal from the Premises of any
Hazardous Materials (including, without limitation, the release and termination
of any licenses or permits restricting the use of the Premises and the
completion of the approved Decommissioning and HazMat Closure Plan), Tenant
shall continue to pay the full Rent in accordance with this Lease for any
portion of the Premises not relet by Landlord in Landlord’s sole discretion,
which Rent shall be prorated daily.

 

(h)           Definitions.  As used herein, the term “Environmental
Requirements” means all applicable present and future statutes, regulations,
ordinances, rules, codes, judgments, orders or other similar enactments of any
Governmental Authority regulating or relating to health, safety, or
environmental conditions on, under, or about the Premises or the Project, or the
environment, including without limitation, the following:  the Comprehensive
Environmental Response, Compensation and Liability Act; the Resource
Conservation and Recovery Act; and all state and local counterparts thereto, and
any regulations or policies promulgated or issued thereunder.  As used herein,
the term “Hazardous Materials” means and includes any substance, material,
waste, pollutant, or contaminant listed or defined as hazardous or toxic, or
regulated by reason of its impact or potential impact on humans, animals and/or
the environment under any Environmental Requirements, asbestos and petroleum,
including crude oil or any fraction thereof, natural gas liquids, liquefied
natural gas, or synthetic gas usable for fuel (or mixtures of natural gas and
such synthetic gas).  As defined in Environmental Requirements, Tenant is and
shall be deemed to be the “operator” of Tenant’s “facility” and the “owner” of
all Hazardous Materials brought on the Premises by Tenant or any Tenant Party,
and the wastes, by-products, or residues generated, resulting, or produced
therefrom.

 

31.          Tenant’s Remedies/Limitation of Liability.  Landlord shall not be
in default hereunder unless Landlord fails to perform any of its obligations
hereunder within 30 days after written notice from Tenant specifying such
failure (unless such performance will, due to the nature of the obligation,
require a period of time in excess of 30 days, then after such period of time as
is reasonably necessary).  Upon any default by Landlord, Tenant shall give
notice by registered or certified mail to any Holder of a Mortgage covering the
Premises and to any landlord of any lease of property in or on which the
Premises are located and Tenant shall offer such Holder and/or landlord a
reasonable opportunity to cure the default, including

 

25

--------------------------------------------------------------------------------



 

time to obtain possession of the Project by power of sale or a judicial action
if such should prove necessary to effect a cure; provided Landlord shall have
furnished to Tenant in writing the names and addresses of all such persons who
are to receive such notices.  All obligations of Landlord hereunder shall be
construed as covenants, not conditions; and, except as may be otherwise
expressly provided in this Lease, Tenant may not terminate this Lease for breach
of Landlord’s obligations hereunder.

 

All obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter.  The term
“Landlord” in this Lease shall mean only the owner for the time being of the
Premises.  Upon the transfer by such owner of its interest in the Premises, such
owner shall thereupon be released and discharged from all obligations of
Landlord thereafter accruing, but such obligations shall be binding during the
Term upon each new owner for the duration of such owner’s ownership.

 

32.          Inspection and Access.  Landlord and its agents, representatives,
and contractors may enter the Premises at any reasonable time to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease and for any other business purpose.  Landlord and Landlord’s
representatives may enter the Premises during business hours on not less than 48
hours advance written notice (except in the case of emergencies in which case no
such notice shall be required and such entry may be at any time) for the purpose
of effecting any such repairs, inspecting the Premises, showing the Premises to
prospective purchasers and, during the last 9 months of the Term, to prospective
tenants or for any other business purpose.  Landlord may erect a suitable sign
on the Premises stating the Premises are available to let or that the Project is
available for sale.  Landlord may grant easements, make public dedications,
designate Common Areas and create restrictions on or about the Premises,
provided that no such easement, dedication, designation or restriction
materially, adversely affects Tenant’s use or occupancy of the Premises for the
Permitted Use.  At Landlord’s request, Tenant shall execute such instruments as
may be necessary for such easements, dedications or restrictions.  Tenant shall
at all times, except in the case of emergencies, have the right to escort
Landlord or its agents, representatives, contractors or guests while the same
are in the Premises, provided such escort does not materially and adversely
affect Landlord’s access rights hereunder.

 

33.          Security.  Tenant acknowledges and agrees that security devices and
services, if any, while intended to deter crime may not in given instances
prevent theft or other criminal acts and that Landlord is not providing any
security services with respect to the Premises.  Tenant agrees that Landlord
shall not be liable to Tenant for, and Tenant waives any claim against Landlord
with respect to, any loss by theft or any other damage suffered or incurred by
Tenant in connection with any unauthorized entry into the Premises or any other
breach of security with respect to the Premises.  Tenant shall be solely
responsible for the personal safety of Tenant’s officers, employees, agents,
contractors, guests and invitees while any such person is in, on or about the
Premises and/or the Project.  Tenant shall at Tenant’s cost obtain insurance
coverage to the extent Tenant desires protection against such criminal acts.

 

Subject to the terms of this Lease, including, without limitation, Tenant’s
compliance with Section 12, Tenant, at Tenant’s sole cost and expense, shall
have the right to install and maintain a Building access control system for the
Premises, or security system serving the Premises (“Tenant’s Security System”),
subject to the following conditions:  (i) Tenant’s plans and specifications for
the proposed location of Tenant’s Security System and Tenant’s protocol for the
operation of Tenant’s Security System shall be subject to Landlord’s prior
written approval, which approval will not be unreasonably withheld; provided,
however, that Tenant shall coordinate the installation and operation of Tenant’s
Security System with Landlord to assure that Tenant’s Security System may be
compatible with the Building’s systems and equipment and Tenant does not violate
the reasonable privacy rights of any other occupants of the Project;
(ii) Landlord shall be provided codes and/or access cards, as applicable, and
means of immediate access to fully exercise all of its entry rights under the
Lease with respect to the Premises; and (iii) Tenant shall be solely
responsible, at Tenant’s sole cost and expense, for the monitoring, operation
and removal of Tenant’s Security System.  Upon the expiration or earlier
termination of this Lease, unless otherwise approved by Landlord, Tenant shall
remove Tenant’s Security System. All costs and expenses associated with the
removal of Tenant’s Security System and the repair of any damage to the Premises
and the Building resulting from the installation and/or removal of same shall be
borne solely by Tenant.  Notwithstanding

 

26

--------------------------------------------------------------------------------



 

anything to the contrary contained herein, Landlord shall not be directly or
indirectly liable to Tenant, any Tenant Parties or any other person and Tenant
hereby waives any and all claims against and releases Landlord from any and all
claims arising as a consequence of or related to Tenant’s Security System, or
the failure thereof.

 

34.          Force Majeure.  Except for the payment of Rent, neither Landlord
nor Tenant shall be held responsible or liable for delays in the performance of
its obligations hereunder when caused by, related to, or arising out of acts of
God, sinkholes or subsidence, strikes, lockouts, or other labor disputes,
embargoes, quarantines, weather, national, regional, or local disasters,
calamities, or catastrophes, inability to obtain labor or materials (or
reasonable substitutes therefor) at reasonable costs or failure of, or inability
to obtain, utilities necessary for performance, governmental restrictions,
orders, limitations, regulations, or controls, national emergencies, delay in
issuance or revocation of permits, enemy or hostile governmental action,
terrorism, insurrection, riots, civil disturbance or commotion, fire or other
casualty, and other causes or events beyond their reasonable (“Force Majeure”).

 

35.          Brokers.  Landlord and Tenant each represents and warrants that it
has not dealt with any broker, agent or other person (collectively, “Broker”) in
connection with this transaction and that no Broker brought about this
transaction, other than Jones Lang LaSalle.  Landlord and Tenant each hereby
agree to indemnify and hold the other harmless from and against any claims by
any Broker, other than Jones Lang LaSalle, claiming a commission or other form
of compensation by virtue of having dealt with Tenant or Landlord, as
applicable, with regard to this leasing transaction.

 

36.          Limitation on Landlord’s Liability.  NOTWITHSTANDING ANYTHING SET
FORTH HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE
CONTRARY:  (A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR
(AND TENANT AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR
INJURY, WHETHER ACTUAL OR CONSEQUENTIAL TO:  TENANT’S PERSONAL PROPERTY OF EVERY
KIND AND DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES,
EQUIPMENT, INVENTORY, SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY
ANIMALS, PRODUCT, SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING
AND OTHER RECORDS OF EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND
ALL INCOME DERIVED OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL
RECOURSE TO LANDLORD FOR ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR
ARISING IN ANY WAY UNDER THIS LEASE OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND
TENANT WITH RESPECT TO THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LANDLORD
HEREUNDER SHALL BE STRICTLY LIMITED SOLELY TO LANDLORD’S INTEREST IN THE PROJECT
OR ANY PROCEEDS FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS
PAYABLE IN RESPECT OF LANDLORD’S INTEREST IN THE PROJECT OR IN CONNECTION WITH
ANY SUCH LOSS; AND (C) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED
AGAINST LANDLORD IN CONNECTION WITH THIS LEASE NOR SHALL ANY RECOURSE BE HAD TO
ANY OTHER PROPERTY OR ASSETS OF LANDLORD OR ANY OF LANDLORD’S OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS.  UNDER NO CIRCUMSTANCES SHALL
LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
CONTRACTORS BE LIABLE FOR INJURY TO TENANT’S BUSINESS OR FOR ANY LOSS OF INCOME
OR PROFIT THEREFROM.

 

37.          Severability.  If any clause or provision of this Lease is illegal,
invalid or unenforceable under present or future laws, then and in that event,
it is the intention of the parties hereto that the remainder of this Lease shall
not be affected thereby.  It is also the intention of the parties to this Lease
that in lieu of each clause or provision of this Lease that is illegal, invalid
or unenforceable, there be added, as a part of this Lease, a clause or provision
as similar in effect to such illegal, invalid or unenforceable clause or
provision as shall be legal, valid and enforceable.

 

38.          Signs; Exterior Appearance.  Tenant shall not, without the prior
written consent of Landlord, which may be granted or withheld in Landlord’s sole
discretion:  (i) attach any awnings, exterior lights, decorations, balloons,
flags, pennants, banners, painting or other projection to any outside wall of
the Project, (ii) use any curtains, blinds, shades or screens other than
Landlord’s standard window

 

27

--------------------------------------------------------------------------------



 

coverings, (iii) coat or otherwise sunscreen the interior or exterior of any
windows, (iv) place any bottles, parcels, or other articles on the window sills,
(v) place any equipment, furniture or other items of personal property on any
exterior balcony, or (vi) paint, affix or exhibit on any part of the Premises or
the Project any signs, notices, window or door lettering, placards, decorations,
or advertising media of any type which can be viewed from the exterior of the
Premises.  Interior signs on doors and any directional signage, if any, shall be
inscribed, painted or affixed for Tenant by Landlord at the sole cost and
expense of Tenant, and shall be of a size, color and type reasonably acceptable
to Landlord.  Nothing may be placed on the exterior of corridor walls or
corridor doors other than Landlord’s standard lettering.  The directory tablet
shall be provided exclusively for the display of the name and location of
tenants.

 

Tenant shall also have the right to display, at Tenant’s cost and expense, a
sign bearing Tenant’s name and/or logo at a location on the Building top
designated by Landlord (“Building Sign”). Tenant’s Building Sign may, subject to
applicable Legal Requirements, be located at the same location as the existing
tenant’s sign on the Building top (located on the street facing Jamie Court) as
of the date of this Lease.  Tenant shall also have the non-exclusive right to
display, at Tenant’s cost and expense, signage bearing Tenant’s name and/or logo
on the monument sign serving the Project (“Monument Sign”). Notwithstanding the
foregoing, Tenant acknowledges and agrees that Tenant’s Building Sign and
Tenant’s signage on the Monument Sign including, without limitation, the size,
color and type, shall be subject to Landlord’s prior written approval and shall
be consistent with Landlord’s signage program at the Project and applicable
Legal Requirements.  Tenant shall be responsible, at Tenant’s sole cost and
expense, for the maintenance of Tenant’s Building Sign and Tenant’s signage on
the Monument Sign, for the removal of Tenant’s Building Sign and Tenant’s
signage on the monument sign at the expiration or earlier termination of this
Lease and for the repair all damage resulting from such removal.

 

39.          Miscellaneous.

 

(a)           Notices.  All notices or other communications between the parties
shall be in writing and shall be deemed duly given upon delivery or refusal to
accept delivery by the addressee thereof if delivered in person, or upon actual
receipt if delivered by reputable overnight guaranty courier, addressed and sent
to the parties at their addresses set forth above.  Landlord and Tenant may from
time to time by written notice to the other designate another address for
receipt of future notices.

 

(b)           Joint and Several Liability.  If and when included within the term
“Tenant,” as used in this instrument, there is more than one person or entity,
each shall be jointly and severally liable for the obligations of Tenant.

 

(c)           Financial Information.  Tenant shall furnish Landlord  with true
and complete copies of (i) Tenant’s most recent audited annual financial
statements within 90 days of the end of each of Tenant’s fiscal years during the
Term, (ii) Tenant’s most recent unaudited quarterly financial statements within
60 days of the end of each of Tenant’s first three fiscal quarters of each of
Tenant’s fiscal years during the Term, (iii) at Landlord’s request from time to
time (but not more than twice per calendar year), updated business plans,
including cash flow projections and/or pro forma balance sheets and income
statements, all of which shall be treated by Landlord as confidential
information belonging to Tenant, (iv) corporate brochures and/or profiles
prepared by Tenant for prospective investors, and (v) any other financial
information or summaries that Tenant typically provides to its lenders or
shareholders. So long as Tenant is a “public company” and its financial
information is publicly available, then the foregoing delivery requirements of
this Section 41(c) shall not apply.

 

(d)           Recordation.  Neither this Lease nor a memorandum of lease shall
be filed by or on behalf of Tenant in any public record.  Landlord may prepare
and file, and upon request by Landlord Tenant will execute, a memorandum of
lease.

 

(e)           Interpretation.  The normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Lease or any exhibits or amendments
hereto.  Words of any gender used in this Lease shall be held and construed to
include

 

28

--------------------------------------------------------------------------------



 

any other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires.  The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.

 

(f)            Not Binding Until Executed.  The submission by Landlord to Tenant
of this Lease shall have no binding force or effect, shall not constitute an
option for the leasing of the Premises, nor confer any right or impose any
obligations upon either party until execution of this Lease by both parties.

 

(g)           Limitations on Interest.  It is expressly the intent of Landlord
and Tenant at all times to comply with applicable law governing the maximum rate
or amount of any interest payable on or in connection with this Lease.  If
applicable law is ever judicially interpreted so as to render usurious any
interest called for under this Lease, or contracted for, charged, taken,
reserved, or received with respect to this Lease, then it is Landlord’s and
Tenant’s express intent that all excess amounts theretofore collected by
Landlord be credited on the applicable obligation (or, if the obligation has
been or would thereby be paid in full, refunded to Tenant), and the provisions
of this Lease immediately shall be deemed reformed and the amounts thereafter
collectible hereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder.

 

(h)           Choice of Law.  Construction and interpretation of this Lease
shall be governed by the internal laws of the state in which the Premises are
located, excluding any principles of conflicts of laws.

 

(i)            Time.  Time is of the essence as to the performance of Tenant’s
obligations under this Lease.

 

(j)            OFAC.  Tenant and all beneficial owners of Tenant are currently
(a) in compliance with and shall at all times during the Term of this Lease
remain in compliance with the regulations of the Office of Foreign Assets
Control (“OFAC”) of the U.S. Department of Treasury and any statute, executive
order, or regulation relating thereto (collectively, the “OFAC Rules”), (b) not
listed on, and shall not during the term of this Lease be listed on, the
Specially Designated Nationals and Blocked Persons List, Foreign Sanctions
Evaders List, or the Sectoral Sanctions Identification List, which are all
maintained by OFAC and/or on any other similar list maintained by OFAC or other
governmental authority pursuant to any authorizing statute, executive order, or
regulation, and (c) not a person or entity with whom a U.S. person is prohibited
from conducting business under the OFAC Rules.

 

(k)           Incorporation by Reference.  All exhibits and addenda attached
hereto are hereby incorporated into this Lease and made a part hereof.  If there
is any conflict between such exhibits or addenda and the terms of this Lease,
such exhibits or addenda shall control.

 

(l)            Entire Agreement.  This Lease, including the exhibits attached
hereto, constitutes the entire agreement between Landlord and Tenant pertaining
to the subject matter hereof and supersedes all prior and contemporaneous
agreements, understandings, letters of intent, negotiations and discussions,
whether oral or written, of the parties, and there are no warranties,
representations or other agreements, express or implied, made to either party by
the other party in connection with the subject matter hereof except as
specifically set forth herein.

 

(m)          No Accord and Satisfaction.  No payment by Tenant or receipt by
Landlord of a lesser amount than the monthly installment of Base Rent or any
Additional Rent will be other than on account of the earliest stipulated Base
Rent and Additional Rent, nor will any endorsement or statement on any check or
letter accompanying a check for payment of any Base Rent or Additional Rent be
an accord and satisfaction.  Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or to pursue
any other remedy provided in this Lease.

 

29

--------------------------------------------------------------------------------



 

(n)           Hazardous Activities.  Notwithstanding any other provision of this
Lease, Landlord, for itself and its employees, agents and contractors, reserves
the right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses.  In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services, and Landlord shall, to the extent
required, equitably adjust Tenant’s Share of Operating Expenses in respect of
such repairs or services to reflect that Landlord is not providing such repairs
or services to Tenant.

 

(o)           Redevelopment of Project.  Tenant acknowledges that Landlord, in
its sole discretion, may from time to time, subject to the terms of the fourth
sentence of Section 1 of this Lease, expand, renovate and/or reconfigure the
Project as the same may exist from time to time and, in connection therewith or
in addition thereto, as the case may be, from time to time without limitation: 
(a) change the shape, size, location, number and/or extent of any improvements,
buildings, structures, lobbies, hallways, entrances, exits, parking and/or
parking areas relative to any portion of the Project; (b) modify, eliminate
and/or add any buildings, improvements, and parking structure(s) either above or
below grade, to the Project, the Common Areas and/or any other portion of the
Project and/or make any other changes thereto affecting the same; and (c) make
any other changes, additions and/or deletions in any way affecting the Project
and/or any portion thereof as Landlord may elect from time to time, including
without limitation, additions to and/or deletions from the land comprising the
Project, the Common Areas and/or any other portion of the Project.  Tenant
acknowledges and agrees that construction noise, vibrations and dust associated
with normal construction activities in connection with any redevelopment of the
Project are to be expected during the course of such construction. 
Notwithstanding anything to the contrary contained in this Lease, Tenant shall
have no right to seek damages (including abatement of Rent) or to cancel or
terminate this Lease because of any proposed changes, expansion, renovation or
reconfiguration of the Project nor shall Tenant have the right to restrict,
inhibit or prohibit any such changes, expansion, renovation or reconfiguration;
provided, however, Landlord shall not change the size, dimensions, location or
Tenant’s Permitted Use of the Premises.

 

(p)           EV Charging Stations.  Landlord shall not unreasonably withhold
its consent to Tenant’s written request to install 1 or more electric vehicle
car charging stations (“EV Stations”) in the parking area serving the Project;
provided, however, that Tenant complies with all reasonable requirements,
standards, rules and regulations which may be imposed by Landlord, at the time
Landlord’s consent is granted, in connection with Tenant’s installation,
maintenance, repair and operation of such EV Stations, which may include,
without limitation, the charge to Tenant of a reasonable monthly rental amount
for the parking spaces used by Tenant for such EV Stations, Landlord’s
designation of the location of Tenant’s EV Stations, and Tenant’s payment of all
costs whether incurred by Landlord or Tenant in connection with the
installation, maintenance, repair and operation of each Tenant’s EV Station(s). 
Nothing contained in this paragraph is intended to increase the number of
parking spaces which Tenant is otherwise entitled to use at the Project under
Section 10 of this Lease nor impose any additional obligations on Landlord with
respect to Tenant’s parking rights at the Project.

 

(q)           California Accessibility Disclosure.  For purposes of
Section 1938(a) of the California Civil Code, Landlord hereby discloses to
Tenant, and Tenant hereby acknowledges, that the Project has not undergone
inspection by a Certified Access Specialist (CASp).  In addition, the following
notice is hereby provided pursuant to Section 1938(e) of the California Civil
Code:  “A Certified Access Specialist (CASp) can inspect the subject premises
and determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law.  Although state
law does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant.  The parties
shall mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises.”  In furtherance of and in
connection with such notice:  (i) Tenant, having read such notice and
understanding Tenant’s right to request and obtain a CASp inspection, hereby
elects not to obtain such CASp inspection and forever waives its rights to
obtain a CASp inspection

 

30

--------------------------------------------------------------------------------



 

with respect to the Premises, Building and/or Project to the extent permitted by
Legal Requirements; and (ii) if the waiver set forth in clause (i) hereinabove
is not enforceable pursuant to Legal Requirements, then Landlord and Tenant
hereby agree as follows (which constitutes the mutual agreement of the parties
as to the matters described in the last sentence of the foregoing notice): 
(A) Tenant shall have the one-time right to request for and obtain a CASp
inspection, which request must be made, if at all, in a written notice delivered
by Tenant to Landlord; (B) any CASp inspection timely requested by Tenant shall
be conducted (1) at a time mutually agreed to by Landlord and Tenant, (2) in a
professional manner by a CASp designated by Landlord and without any testing
that would damage the Premises, Building or Project in any way, and (3) at
Tenant’s sole cost and expense, including, without limitation, Tenant’s payment
of the fee for such CASp inspection, the fee for any reports prepared by the
CASp in connection with such CASp inspection (collectively, the “CASp Reports”)
and all other costs and expenses in connection therewith; (C) the CASp Reports
shall be delivered by the CASp simultaneously to Landlord and Tenant;
(D) Tenant, at its sole cost and expense, shall be responsible for making any
improvements, alterations, modifications and/or repairs to or within the
Premises to correct violations of construction-related accessibility standards
including, without limitation, any violations disclosed by such CASp inspection;
and (E) if such CASp inspection identifies any improvements, alterations,
modifications and/or repairs necessary to correct violations of
construction-related accessibility standards relating to those items of the
Building and Project located outside the Premises that are Landlord’s obligation
to repair as set forth in this Lease, then Landlord shall perform such
improvements, alterations, modifications and/or repairs as and to the extent
required by Legal Requirements to correct such violations, and Tenant shall
reimburse Landlord for the cost of such improvements, alterations, modifications
and/or repairs within 30 days after Tenant’s receipt of an invoice therefor from
Landlord.

 

(r)            Counterparts.  This Lease may be executed in 2 or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature process complying with the U.S. federal ESIGN Act of 2000) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes. 
Electronic signatures shall be deemed original signatures for purposes of this
Lease and all matters related thereto, with such electronic signatures having
the same legal effect as original signatures.

 

31

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

 

TENANT:

 

 

 

ATRECA, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ John Orwin

 

Its:

President & CEO

 

 

 

LANDLORD:

 

 

 

ARE-EAST JAMIE COURT, LLC,

 

a Delaware limited liability company

 

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

 

a Delaware limited partnership,

 

 

managing member

 

 

 

 

By:

ARE-QRS CORP.,

 

 

 

a Maryland corporation,

 

 

 

general partner

 

 

 

 

By:

/s/Jackie Clem

 

 

Its:

Jackie Clem

 

 

Senior Vice President RE Legal Affairs

 

32

--------------------------------------------------------------------------------



 

EXHIBIT A TO LEASE

 

DESCRIPTION OF PREMISES

 

[g131391lm09i001.jpg]

 

1

--------------------------------------------------------------------------------



 

EXHIBIT B TO LEASE

 

DESCRIPTION OF PROJECT

 

All that certain real property in the City of South San Francisco, County of San
Mateo, State of California, more particularly described as follows:

 

LEGAL DESCRIPTION

 

PARCEL 2, AS DESIGNATED ON THE MAP ENTITLED “PARCEL MAP, BEING A RESUBDIVISION
OF PARCEL 5, AS SAID PARCEL IS DELINEATED AND SO DESIGNATED UPON THAT CERTAIN
PARCEL MAP RECORDED IN BOOK 47 OF PARCEL MAPS AT PAGES 4 & 5, SAN MATEO CO.
RECORDS, SOUTH SAN FRANCISCO, SAN MATEO CO., CALIFORNIA”, WHICH MAP WAS FILED IN
THE OFFICE OF THE RECORDER OF THE COUNTY OF SAN MATEO, STATE OF CALIFORNIA, ON
OCTOBER 23, 1981, IN BOOK 51 OF MAPS AT PAGES 96 AND 97.

 

EXCEPTING THEREFROM, WATER RIGHTS AS LIE BENEATH THE SURFACE OF THE EARTH, WITH
NO RIGHT OF SURFACE ENTRY, AS CONTAINED IN THAT QUITCLAIM DEED FROM ARTHUR S.
HASKINS, JR., TO CALIFORNIA WATER SERVICE COMPANY, A CALIFORNIA CORPORATION,
DATED OCTOBER 2, 1981, AND RECORDED OCTOBER 30, 1981, UNDER INSTRUMENT NO.
2299-AT, RECORDS OF SAN MATEO COUNTY.

 

ASSESSOR’S PARCEL NO. 015-102-120

JOINT PLANT NO. 015-010-102-25A

 

METES AND BOUNDS DESCRIPTION

 

PARCEL 2, AS DESIGNATED ON THE MAP ENTITLED “PARCEL MAP, BEING A RESUBDIVISION
OF PARCEL 5, AS SAID PARCEL IS DELINEATED AND SO DESIGNATED UPON THAT CERTAIN
PARCEL MAP RECORDED IN BOOK 47 OF PARCEL MAPS AT PAGES 4 & 5, SAN MATEO CO.
RECORDS, SOUTH SAN FRANCISCO, SAN MATEO CO., CALIFORNIA”, WHICH MAP WAS FILED IN
THE OFFICE OF THE RECORDER OF THE COUNTY OF SAN MATEO, STATE OF CALIFORNIA, ON
OCTOBER 23, 1981, IN BOOK 51 OF MAPS AT PAGES 96 AND 97.

 

BEGINNING AT THE SOUTHWEST CORNER OF PARCEL 2, THENCE ALONG THE WESTERLY LINE OF
SAID PARCEL 2, NORTH, 115.08 FEET; THENCE WEST, 20.78 FEET; THENCE NORTH, 201.65
FEET; THENCE EASTERLY ALONGTHE ARC OF A NON-TANGENT CURVE TO THE RIGHT, THE
RADIUS POINT OF WHICH BEARS SOUTH 43°50’3O” EAST, 30.00 FEET THROUGH A CENTRAL
ANGLE OF 47°00’48”, AN ARC DISTANCE OF 24.62 FEET; THENCE SOUTH 86°49’42” EAST,
874.36 FEET; THENCE SOUTH 275.50 FEET; THENCE SOUTH 89°55’25” WEST, 874.68 FEET;
TO THE POINT OF BEGINNING, CONTAINING 6.13 ACRES, MORE OR LESS.

 

1

--------------------------------------------------------------------------------



 

EXHIBIT C TO LEASE

 

LANDLORD’S WORK1

 

[g131391lm09i002.jpg]

 

--------------------------------------------------------------------------------

1              Modification of the existing work station system in the open
office area to be reused in the new private offices and open office area.  This
includes new power poles where required and power and data connections.

 

All power and data will be distributed overhead and either within the drywall or
power poles.  No new floor cores is included.

 

Removal of existing workstation system if required.

 

1

--------------------------------------------------------------------------------



 

EXHIBIT D TO LEASE

 

ACKNOWLEDGMENT OF COMMENCEMENT DATE

 

This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made this       day of
              ,     , between ARE-EAST JAMIE COURT, LLC, a Delaware limited
liability company (“Landlord”), and ATRECA, INC., a Delaware corporation
(“Tenant”), and is attached to and made a part of the Lease dated July   , 2019
(the “Lease”), by and between Landlord and Tenant.  Any initially capitalized
terms used but not defined herein shall have the meanings given them in the
Lease.

 

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Commencement Date of the Base Term of the Lease is               ,
     , the Rent Commencement Date is               ,        , and the
termination date of the Base Term of the Lease shall be midnight on
              ,      .  In case of a conflict between the terms of the Lease and
the terms of this Acknowledgment of Commencement Date, this Acknowledgment of
Commencement Date shall control for all purposes.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
COMMENCEMENT DATE to be effective on the date first above written.

 

 

TENANT:

 

 

 

ATRECA, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Its:

 

 

 

 

LANDLORD:

 

 

 

ARE-EAST JAMIE COURT, LLC,

 

a Delaware limited liability company

 

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 

 

a Delaware limited partnership,

 

 

managing member

 

 

 

 

By:

ARE-QRS CORP.,

 

 

 

a Maryland corporation,

 

 

 

general partner

 

 

 

 

By:

 

 

 

Its:

 

 

1

--------------------------------------------------------------------------------



 

EXHIBIT E TO LEASE

 

Rules and Regulations

 

1.             The sidewalk, entries, and driveways of the Project shall not be
obstructed by Tenant, or any Tenant Party, or used by them for any purpose other
than ingress and egress to and from the Premises.

 

2.             Tenant shall not place any objects, including antennas, outdoor
furniture, etc., in the parking areas, landscaped areas or other areas outside
of its Premises, or on the roof of the Project.

 

3.             Except for animals assisting the disabled, no animals shall be
allowed in the offices, halls, or corridors in the Project.

 

4.             Tenant shall not disturb the occupants of the Project or
adjoining buildings by the use of any radio or musical instrument or by the
making of loud or improper noises.

 

5.             If Tenant desires telegraphic, telephonic or other electric
connections in the Premises, Landlord or its agent will direct the electrician
as to where and how the wires may be introduced; and, without such direction, no
boring or cutting of wires will be permitted.  Any such installation or
connection shall be made at Tenant’s expense.

 

6.             Tenant shall not install or operate any steam or gas engine or
boiler, or other mechanical apparatus in the Premises, except as specifically
approved in the Lease.  The use of oil, gas or inflammable liquids for heating,
lighting or any other purpose is expressly prohibited.  Explosives or other
articles deemed extra hazardous shall not be brought into the Project.

 

7.             Parking any type of recreational vehicles is specifically
prohibited on or about the Project.  Except for the overnight parking of
operative vehicles, no vehicle of any type shall be stored in the parking areas
at any time.  In the event that a vehicle is disabled, it shall be removed
within 48 hours.  There shall be no “For Sale” or other advertising signs on or
about any parked vehicle.  All vehicles shall be parked in the designated
parking areas in conformity with all signs and other markings.  All parking will
be open parking, and no reserved parking, numbering or lettering of individual
spaces will be permitted except as specified by Landlord.

 

8.             Tenant shall maintain the Premises free from rodents, insects and
other pests.

 

9.             Landlord reserves the right to exclude or expel from the Project
any person who, in the judgment of Landlord, is intoxicated or under the
influence of liquor or drugs or who shall in any manner do any act in violation
of the Rules and Regulations of the Project.

 

10.          Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and cleanliness. 
Landlord shall not be responsible to Tenant for any loss of property on the
Premises, however occurring, or for any damage done to the effects of Tenant by
the janitors or any other employee or person.

 

11.          Tenant shall give Landlord prompt notice of any defects in the
water, lawn sprinkler, sewage, gas pipes, electrical lights and fixtures,
heating apparatus, or any other service equipment affecting the Premises.

 

12.          Tenant shall not permit storage outside the Premises, including
without limitation, outside storage of trucks and other vehicles, or dumping of
waste or refuse or permit any harmful materials to be placed in any drainage
system or sanitary system in or about the Premises.

 

13.          All moveable trash receptacles provided by the trash disposal firm
for the Premises must be kept in the trash enclosure areas, if any, provided for
that purpose.

 

1

--------------------------------------------------------------------------------



 

14.          No auction, public or private, will be permitted on the Premises or
the Project.

 

15.          No awnings shall be placed over the windows in the Premises except
with the prior written consent of Landlord.

 

16.          The Premises shall not be used for lodging, sleeping or cooking
(except that Tenant may use microwave ovens, toasters and coffee makers in the
Premises for the benefit of Tenant’s employees and contractors in an area
designated for such items, but only if the use thereof is at all times
supervised by the individual using the same) or for any immoral or illegal
purposes or for any purpose other than that specified in the Lease.  No gaming
devices shall be operated in the Premises.

 

17.          Tenant shall ascertain from Landlord the maximum amount of
electrical current which can safely be used in the Premises, taking into account
the capacity of the electrical wiring in the Project and the Premises and the
needs of other tenants, and shall not use more than such safe capacity. 
Landlord’s consent to the installation of electric equipment shall not relieve
Tenant from the obligation not to use more electricity than such safe capacity.

 

18.          Tenant assumes full responsibility for protecting the Premises from
theft, robbery and pilferage.

 

19.          Tenant shall not install or operate on the Premises any machinery
or mechanical devices of a nature not directly related to Tenant’s ordinary use
of the Premises and shall keep all such machinery free of vibration, noise and
air waves which may be transmitted beyond the Premises.

 

20.          Tenant shall cause any vendors and other service providers hired by
Tenant to perform services at the Premises or the Project to maintain in effect
workers’ compensation insurance as required by Legal Requirements and commercial
general liability insurance with coverage amounts reasonably acceptable to
Landlord.  Tenant shall cause such vendors and service providers to name
Landlord and Alexandria Real Estate Equities, Inc. as additional insureds under
such policies and shall provide Landlord with certificates of insurance
evidencing the required coverages (and showing Landlord and Alexandria Real
Estate Equities, Inc. as additional insureds under such policies) prior to the
applicable vendor or service provider providing any services to Tenant at the
Project.

 

2

--------------------------------------------------------------------------------



 

EXHIBIT F TO LEASE

 

TENANT’S PERSONAL PROPERTY

 

None.

 

1

--------------------------------------------------------------------------------